Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 1 of
                                       91
                              United States v. Philip Esformes
                                  Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES



                                 FAMILY & FRIENDS

       1.   Abrams, Ronald

       2.   Amar, Raquel

       3.   Aron, Stan

       4.   Beauzil, Carly

       5.   Beerman, Miles

       6.   Behar, Betty

       7.   Behar, Ginette

       8.   Behar, Moshe

       9.   Berkovits, Fred

       10. Brody, Fred & Lynne

       11. Brownstein, Avrohom

       12. Burstein, Jack

       13. Burstein, Jonathan

       14. Burstein, Jonathan

       15. Chambers, Larry

       16. Chames, Deborah S.

       17. Champ, Peter E.

       18. Ciment, Sharon
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 2 of
                                       91
                            United States v. Philip Esformes
                                Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       19. Cohen, Doniel

       20. Daniels, Judy

       21. Dauer, Marc

       22. Davis, Josh

       23. Davis, Yosef & Eddie

       24. Delgado Rojas, Damila

       25. Delgado, Alina

       26. Draiman, Nachshon

       27. Dworkin, Jacqueline R.

       28. Echeverri, Christina I.

       29. Einav, Alyza

       30. Einav, Joseph

       31. Esformes, Delecia

       32. Esformes, Jack

       33. Esformes, Morris “Mo”

       34. Esformes, Rabbi Morris

       35. Esformes, Serena

       36. Esformes, Sherri

       37. Fingerer, Fay

       38. Freund, Michelle
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 3 of
                                       91
                            United States v. Philip Esformes
                                Case No. 16-CR-20549

           INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       39. Garcia, Niurka

       40. Gonzalez, Luisa

       41. Hahn, Thomas

       42. Hollander, Mark

       43. Holzkenner, Rabbi Shalom

       44. Jean, Rodney

       45. Jofen, Mordechai

       46. Katz, Ely

       47. Knopf, Judy

       48. Knopf, Alvin Norman

       49. Knopf, Isaac

       50. Knopf, Joseph

       51. Knopf, Michael

       52. Kono, Gabrielle

       53. Leibenstein, Dor & Debby

       54. Levin, Esther

       55. Levin, Rachel

       56. Lipman, Leah

       57. Lipshitz, Sam & Rita

       58. Lofgren, Sharon
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 4 of
                                       91
                             United States v. Philip Esformes
                                 Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       59. Margolies, Harriet

       60. Matthew, David

       61. Melgar, Alfredo

       62. Montejo, Rosario

       63. Munroe, Norma

       64. Neidich, Sheldon

       65. Nuckolls, Linda

       66. Olivera, John

       67. Parsoff, Marvin

       68. Pearl, Ari

       69. Perez, Lauro Rene

       70. Pure-Slovin, Alison

       71. Quay, A.

       72. Recht, Yehoshua and Rivka

       73. Reifer , Elaine

       74. Reifer , Jack

       75. Reifer, Ira

       76. Robinson, Mimi

       77. Robinson, Miriam

       78. Rosenberg Given, Nancy
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 5 of
                                       91
                            United States v. Philip Esformes
                                Case No. 16-CR-20549

           INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       79. Rosenberg, Stephen

       80. Rosenblum, Barry

       81. Rosenblum, Elisha

       82. Roth, Daniel

       83. Samber, Elisha

       84. Schabes, Beth

       85. Schnell, David

       86. Schwartz, Rabbi and Mrs. Saul

       87. Schwartzbaum, Bonnie

       88. Shabat, Barbara

       89. Shabat, David

       90. Shulman, Ari

       91. Siebzener, Marci

       92. Sigmon, Jan A.

       93. Simon, Vivi

       94. Sio, Luz

       95. Tendler, Michelle

       96. Tennenbaum, Michael

       97. Tennent, Andy

       98. Valcourt, Equette
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 6 of
                                       91
                              United States v. Philip Esformes
                                  Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       99. Vazquez, Ivan

       100. Weinfeld, Avrum

       101. Weiss, Daniel

       102. Weiss, Flora

       103. Weiss, Isaac J.

       104. Weiss, Michael D.

       105. Weiss, Rebecca

       106. Well, David

       107. Well, Debra

       108. Well, Hedi

       109. Well, Ranan

       110. Wirtenberg, David

       111. Yolinsky, Sylvia

       112. Zalman, Mordechai

                                      EMPLOYEES

       113. Abella, Ylina

       114. Abello, Kathy

       115. Bontemps, Carla

       116. Bovo, Ana
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 7 of
                                       91
                               United States v. Philip Esformes
                                   Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       117. Cange, Marie Sandra

       118. Capote, Julie

       119. Capote, Luis E.

       120. Dewar-Tapper, Deneise

       121. Hannah, Vonnesha

       122. Jean-Baptiste, Michelen

       123. Jean-Baptiste, Rony

       124. Lopez, Nereyda

       125. Marsh, Donna

       126. Mattox, Amiya

       127. Mihale, Aneta

       128. Pearson, Ronald

       129. Presmanes, Maria C.

       130. Quintana, Francisco

       131. Robinson, Imogen

       132. Rodriguez, Damaris

       133. Rodriguez, Madelin

       134. Rosen, Michael S.

       135. Saintil, Latrice

       136. Solte, Sherry
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 8 of
                                       91
                              United States v. Philip Esformes
                                  Case No. 16-CR-20549

            INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       137. Tapia, Jill

       138. Toledo, Elayne

       139. Williams, Monica

       140. Wolmark-Yudkowsky, Nancy

       141. Wright, Janice

       142. Zapata, Jacklyn

                                RELIGIOUS LEADERS

       143. Bider, Rabbi Tzvi

       144. Cohen, Rabbi Zev

       145. Eisenstein, Rabbi Nachum

       146. Hirsch, Rabbi Dovid

       147. Kaufman, Rabbi Moshe

       148. Keller, Rabbi Chaim D.

       149. Levin, Rabbi Yitzchok Z.

       150. Levin, Rebbi Shmuel Y.

       151. Levinson, Rabbi Reuven

       152. Mannes, Rabbi Mordechai

       153. Matanky, Rabbi Leonard A.

       154. Neuman, Rabbi Binyomin Ahron
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 9 of
                                       91
                          United States v. Philip Esformes
                              Case No. 16-CR-20549

           INDEX OF LETTERS IN SUPPORT OF PHILIP ESFORMES

       155. Rajchenbach, Rabbi Jack and Judith

       156. Robinson, Rabbi Yaakov

       157. Robinson, Ranan

       158. Rosenberg, Rabbi Gerry and Renee

       159. Schmelczer, Rabbi Mose

       160. Schuman, Rabbi Shmuel L.

       161. Shapiro, Rabbi Meir

       162. Sova, Rabbi Yehoshua

       163. Twerski, Rabbi Chaim

       164. Well, Rabbi Don

       165. Well, Rabbi Harvey
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 10 of
                                       91




           FAMILY & FRIENDS
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 11 of
                                       91



   Dear Judge Scola,


   My name   is Morris Esformes, an ordained rabbi, but more importantly, the father of
   Phillip Esformes. This letter is the most challenging task of my life—because I am
   asking you to consider leniency for my            son   Philip.

   I raised      Phillip to love his fellow   man   based on the most important principal in the
   bible, to love thy neighbor as yourself. From the time he was a little boy his love for
   his fellow man was manifested in so many ways. He showed incredible respect for
   everyone, especially to the elderly, which included his grandparents,great uncles
   and aunts, also to his teachers in the religious and secular world. As a student he
   took nothing for granted. He studied with such an intensity that I, his father, had
   never seen anything like. When it came to work, the same tenacity he used in school
   he used in his businessendeavors.Ultimately, raising his children was done in the
   same     manner.    His discipline to   see   things through was unwavering.

   So   I  questioning how the son I raised put himself in the position in which he now
            am
   ?nds himself. As I followed his case, I was deeply disturbed by what I learned about
   my son’s behavior. Philip had veered from the path that his family had paved for
   him. Since his arrest, Philip has been paying the price every day, 24 hours per day,
   con?ned to a maximum-security jail with limited contact with his children whom he
   adores. By the time you sentence Philip, he will have spent 1,147 days there without
   a deep breath of fresh air or a ray of sunlight on his skin.



   Fortunately, Philip has had the unwavering love of family members, who have
   Visited with him as often as the FDC will permit, typically one hour per week. He
   has had the benefit of dedicatedlawyers and paralegalsmeeting with him practically
   every day, all day, working tirelessly in his defense. And he has had the spiritual
   support of Chabad’s Aleph Institute, an organization dedicated to caring for the
   needs of criminal defendants and their families and fashioning sentencing
   alternatives—like intensive community service—to reduce the period of
   incarceration.

   I havebeen a contributor to many non—pro?t organizations, including Chabad. I have
   tried to be there for Chabad organizations whenever they have needed ?lnds to
                                                                     reversal of roles,
   perform their important work in helping the less fortunate. In a
   Chabad’s Aleph Institute has, since my son’s arrest, been there for me and my
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 12 of
                                       91



   family. Most prominently, Rabbi Sholom Lipskar, the founder of Aleph, has
   regularly met with my son to study and pray. In more than 50 sessions over the last
   37-plus months of pretrial detention, Rabbi Lipskar has been a driving force behind,
   and a witness to, the transformation of my son’s psyche.


   Through Chabad, the Aleph Institute and Rabbi Lipskar himself, I connectedwith
   Dr. Newcomer of the SouthFlorida Behavioral Network, which I know as “Thriving
   Mind,” an organization that provides much needed services and alternatives for
   people with serious mental illness, who ?nd themselves on the door step of the
   criminal justice system. Thriving Mind has joined with the Aleph Institute to forge
   an alliance that aspires to serve as a model for how society deals with these two
   disfavored segmentsof the population: the mentally ill and the criminally convicted.

   Of course, this is now a personal issue for me with my son in prison, so it has taken
   things to a different level. In gratitude for the kindness that these two non-pro?t
   organizations have displayed, both to the public in general and to my son in
   particular, I have contributed financially and have obtained commitments from
   friends and business associates to join me in this non-pro?t endeavor. I admit that,
   in signi?cant part, I have a self-serving agenda, for it is my hope that Your Honor
   will consider the alternative sentencing options that these organizations suggest
   Your Honor can impose in meting out a just sentence for my son.

   I   am now  entering the end of my life, as is Phillip’smother. So the length of Phillip’s
   sentence is our greatestfear. No parent wants to die knowing that his child is still in
   a prison. We want to see him reunited with his family and able to begin his life again.
   I beg Your Honor to impose a sentence that will allow us, in our lifetimes, to see
   Philip outside a prison, showing the world that despite everything he did wrong he
   is still a good man and son who can do somethingpositive.


   Sincerely,


   Rabbé   Morris Esfo    es
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 13 of
                                       91




      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami A venue, Room 12-3
      Miami, Florida 33128

     RE: United States v. Philip Esformes, et al. Case No. 1:16-cr-20549-RNS

     Dear Judge Scola,

     I am writing to you on behalf of my father, Philip Esformes. As you know and have experienced,
     an incredibly abhorrent picture of my father has been painted throughout the trial. The
     Government and the defense attorneys have gone back and forth about the actions, as well as the
     integrity, of my father for years. So, by now, I'm sure you have your mind set on the character of
     my father. I am writing this letter to you to show you that the man that has been portrayed in the
     court room and media isn't the man that I, as well as countless others, know and love. I hope
     that, through the stories I will share in this letter, I will be able to provide some insight into just
     how great of a person and father Philip Esformes truly is.

     I did not truly realize the type of man my father is until I was fourteen years old, when I saw a
     letter from a local family addressed to him about a donation he made anonymously. The letter
     was thanking the donor for paying the tuition for all three of their children to attend a private,
     Jewish school- although the family did not know the donor was my father. He had done this for
     countless amounts of families- always anonymously- however, this was different. He later
     explained to me that he made this particular donation because he found out that a couple of their
     children had been going to the Jewish school every morning, just to pray, before leaving for
     public school. I could see it broke his heart just telling the story. When I asked why not let them
     know the donations came from him, he explained that not only does it say in Judaism that you
     should not make your philanthropic actions public, but he would never want to embarrass
     anyone. He has never given to charity for acknowledgment, but rather, out of the kindness of his
     heart.

     His kindness has always seemed endless. At the end of my Freshman year of high school, my
     best friend's father passed away. My father, without hesitation, made him a part of our family
     and treated him like a son. He provided my friend with emotional support, becoming a father
     figure to him - and he continues to do so to this day. They still write each other constantly, and
     he imparts advice and direction as my friend begins his professional career. My friend's reaction
     to my father's circumstances only further exhibits the impact that my father has made on my
     friend's life. My father is more than an impassioned philanthropist, he has the softest and kindest
     heart of anyone I know, and has always been willing to be there emotionally for people in need.

     Throughout these nightmarish 33+ months, my father has somehow still managed to be the
     remarkable Dad that he has been my entire life. For all three of his kids (Serena, me, and Jack),
     he has been as present as he possibly could be, even with the innumerable constraints being
     placed on our communication. Despite working to defend his life every waking moment of the
     day, living in unthinkable conditions, and not having been able to go outside to breathe and feel
     fresh air in almost three years, he never once wanted to talk about himself, what he has been
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 14 of
                                       91



     going through, or complain. He has, time and time again, simply wanted to hear our voices and
     try to help where we needed him. There have been countless instances where he was going
     through some of the most stressful times of the case/trial, and instead of focusing on himself, he
     would give me advice about my job recruitment, class schedule, academic major, girls, or any
     other small detail that most parents care very little about or are too busy to deal with in their
     everyday lives. An example of the extent to which he goes to be there for his kids, in spite of the
     tremendous stress he is under each day, has been his handling of his interactions with my
     girlfriend. He has yet to meet her in person, but he has already built a close relationship with her,
     and is constantly giving her advice about her career and anything else going on in her day to day
     life. Every time I hand her the phone to speak with him, I can hear that he changes his voice to
     sound more upbeat. He even cracks a few jokes to make her feel comfortable in an otherwise
     uncomfortable situation. He does this not only because he is a good person who truly, to his core,
     cares about other people, but because he knows it'll make me happy. His constant devotion as a
     parent makes me feel lucky to have someone to emulate when I decide to raise my own children.
     He is not only my father, but he is my role model and best friend. To see him suffering the way
     he has in the detention center, and to not have had my best friend with me during some of the
     most transformative years of my life, has been painful beyond words.

     Given the public nature of the case and the news sunounding the Jerome Allen allegations, many
     people have made nasty comments to and/or about me. Among the many hateful and insensitive
     remarks made, one has stuck out most - "your Dad really screwed your life over." While being
     pulled into the case has been extremely hurtful, I would never say that my father has "screwed
     me over." Throughout my entire life, he has demonstrated what it means to be resilient and
     hardworking. Seeing him waking up early every morning, setting a schedule to accomplish the
     many demanding tasks that each day presented, and still somehow being as present as ever as a
     father is what has helped me learn to juggle the many difficult challenges I have faced
     throughout my years at Wharton. Despite these difficult few years, I have excelled academically
     because of what he taught me - to focus and be disciplined, to push through adversity, to
     emphasize the value of education. I know you heard throughout the trial that I did not deserve to
     be at Penn. I want you to know that I will be graduating with a 3.6 GPA and hopefully Magna
     Cum Laude, despite all that has been on my plate. I excelled at Wharton because of what my dad
     instilled in me. His lessons, both through words and action, are what have made me the man I am
     today.

     Judge Scola, I am asking you today to find it in your heart to be as lenient as possible in your
     sentencing of my father. I ask you, not only to consider the immeasurable punishment he has
     already endured - from losing over 70 pounds, to not being there for major milestones in his
     children's lives, to being in maximum security prison for almost three years, to the immense
     public embanassment, and so on - but to also consider what his absence means for his family.
     As I have mentioned in this letter, his absence throughout some of the most important years of
     my life has been miserable. His inability to attend my graduation will be extremely difficult.
     And, while I could create a laundry list of life events that he has and will miss, those milestones
     may not be what hurts most. Yes, I want him present at my graduation, and guiding me at the
     start of my career, and walking my sister down the aisle at her wedding, and dancing at my
     wedding. The mere potential absence at these events already brings pain to chest. But what I
     miss more than anything is just being able to be with him. I miss being able to go on drives and
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 15 of
                                       91




     talk about life with him. I miss being able to go for runs and laugh with him. The little things are
     what I long for because that is what made him, and our relationship, so special. I need my best
     friend in my life, your honor.

     Respectfully,
     Morris Esformes
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 16 of
                                       91




      May 5, 2019

      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12-3
      Miami Florida 33128

      Re:     United States v. Philip Esformes, et al.
              Case No. 1 :16-cr-20549-RNS

      Your Honor,

      I cannot believe I am writing this letter.

      I write to you on behalf of my father and best friend, Philip Esformes. As I sit here in my dorm
     room reminiscing about the past and all the memories my father and I have had together, it
     brings me happiness; but more than anything else, pain. It is difficult for me to truly express the
     love I have for my father through words on a piece of paper. We created a bond that overtime
     became so powerful that nothing, no matter the circumstance, could break it. Whether it was
     doing something as simple as going for a walk together to talk about life and God, or going to
     great lengths for me and my older siblings to be able to pursue our dreams, I truthfully could not
     have dreamt of having a better father and role model in my life. I am extremely honored and
     proud to say that I am the son of Philip Esformes. That being said, the past three years in which
     my father has been in detention, quite frankly have been miserable. During an already difficult
     and confusing time in most adolescents' lives (16-19 years old), going through it without a father
     by my side, doesn't make it any easier. In an effort to attest to my father's character, I wish to
     share some stories and hopefully provide you with some insight on who my father is along with
     the lessons he has taught to me and my siblings, both in his freedom as well as without it.

     Every morning, while my entire family was still asleep, my father would wake up at 4:45 AM and
     begin his day. Following an hour of morning prayer, my father would then put himself through an
     intense exercise for nearly two hours. Coming downstairs to get ready for school, half-asleep,
     seeing this set a precedent for what it means to be a hardworking and dedicated man.

     After a long day of work (my father would come home from work at around 7:30 PM), my father
     immediately went into "dad mode." His phone would be in a different room, and we would hang
     out, watch basketball games, and more than anything else enjoy one another's company. No
     matter how much work he had on his mind, he would never work while he was with me or any of
     my siblings. He would have his full attention on us.

     When I was 15 years old, my appendix ruptured, and I was forced to rush to the hospital. Before
     I even arrived at the hospital, my father was already there waiting for me, talking to the doctor
     and assuring me that everything would be ok. He made me feel as long as we all had each
     other, we would overcome anything. And that statement stands true today.

     My dad pushed me and showed me that I could do more than I ever imagined. He taught me
     that nothing is given and that whatever is earned, is earned through hard work. He taught me
     that there is going to be tough times in life and evidently, this experience has been the toughest
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 17 of
                                       91




      thus far. He also taught me that the people that are able to push through those tough times are
      the people that come out stronger on the other side.

      My father was a man of his faith. He embedded the concept of treating your neighbor the way
      you would want to be treated into the minds of his children. He treated everyone he met with
      tremendous respect. He exemplified what it meant to be a philanthropist in every sense of the
      word. He gave back to his community. He built beautiful Jewish day schools, cultural
      establishments, and hospitals across the world.

     In high school I was privileged enough to travel with a program known as
     "March of the Living," a trip to Poland in which high school students visit concentration camps in
     order to remember and create awareness about the atrocities committed at the hands of the
     Nazis during World War II. There was a girl in my grade who, after working several extra jobs in
     order to raise money to join the rest of my grade on that trip, was not able to meet the expenses
     to attend. After hearing this story, my father immediately called the school and sponsored the
     rest of her trip because he believed she needed to learn and experience the same important
     lessons her peers would. My father is a man that values education and the betterment of
     society.

     Your honor, I miss my father. I miss having a role model in my life I am able to confide in. It is
     hard for me to remember what my life was.like before this dark chapter started back when I was
     only 16 years old. It has been tremendously heavy on my heart to have seen my father's
     physical appearance diminish over the years. It nauseates me to know that my father has not
     breathed fresh air or felt sunshine in nearly three years. I have not seen my father outside of a
     prison or courthouse since 2016.

     I am asking for your sympathy and compassion. I need my father back.

     Thank you,

     Proud son of Philip Esformes, Jack Esformes




                                                     2
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 18 of
                                       91



   Honorable Judge Robert N. Scola United States District Court
   400 North Miami Avenue, Room 12-3 Miami, Florida 33128
   Dear Judge Scola,
   Iwanted to thank you for taking time to read letters about my father. As you can imagine
   we are all extremelyanxious as it's been almost 3 years since he was taken away from
   us. Although am not sure this can make a difference in your decision
                         I
                                                                            hope you can
                                                                                 I




   realize how importantmy father is to so many people. A day has not gone by that the
   people who love and care for my father have not prayed for him. And think by letting
                                                                             I




   me  explain his impact on everyone you can really understand the real         man         he   is versus

   the way the governmenthas portrayed him.
   Ever since  could remember my dad would start his day off around 5am. He would say
                    I




   the Jewish prayer in which he thanks God that he woke up and then go to mine and my
   brothers’ rooms to bless us. He would then continue praying, make some work phone
   calls, find an hour or two for the gym, have breakfast outside in the sunlightand fresh
   air while doing work calls (a phone in each ear), get ready for work, and be out of the
   house before 10am.
   I’m   sharing this with youthat you understand he is a man of routine, and that routine
                                 so
   includes God, God’s blessing of fresh air, and his children. And even with my father’s
   crazy work schedule and tight regimen, he still prioritized my two brothers’ and myself,
   and our happiness. In my eyes, he was akin to a “Superdad”, being not only present for
   his business, but present for his family. And, so, one could wonder how he managed to
   do it all, and on top of that, be devoted to his religion. But he was, and he did.
   During the Jewish holidays, there were several occasions that my father would bring me
   to the homes’ of the less fortunate to deliver food and necessities so that everyone had
   the opportunity to honor and celebrate the holiday. The earliest memory have of this
                                                                                     I




   was   when   I   five years old. remember my eyes being wide and bright, and inspired
                        was           I




   by my father’s dedication to generosity while also being pulled in many directions at
   home and at work. However, he was able to be present during these trips to people in
   our community. These values that were taught to me at such an early age were ones
   that brought on with me into my teen-to-adult life. For example,even in high school, as
         I




   I was studying to get good grades, was able to multitask (just like my dad) and was the
                                           I




   President of the National Council of Jewish Women (teens). Not only did get quality   I




   time with my father on all of those trips
   throughoutmy adolescent life, but      it   helped me build character and become who              I   am

   today.
   Iwasn’t the only one who he inspired or showed up for when in time of need. When                       I




   was younger, a family friend of ours had gotten very ill. No one could properly diagnose
   her. My father immediatelyjumped in, found the correct doctors who were able to
   recognize what treatment she needed, and fortunately, today she is alive and living a
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 19 of
                                       91



   normal life. This was what my father would do for numerous     people on numerous
   occasions.
   The only reason   Iknow about this particular story, is not because my father told me, but
   rather, because a mutual friend a year later recounted the story to me. My father is
                                             -                   -



   not a boastful man. He      is   just a   man       who was willing to do everything to help another
   human being.
   We are observant Jews, and as such, shutoff our phones for the Shabbas (Friday
   sundown to Saturday sundown). mention this because as soon as Shabbat was over,
                                                 I




   my father would immediatelyreturn to work, which meant making his rounds and
   making sure that all of his elderly residents at his facilities were properly taken care of.           I




   saw this first hand, as would accompany him on his rounds.
                           I




   These stories may seem trivial, but to the elderly residents that he took care of as well
   as the family friends in need, and most importantly, to me and my family, these stories

   exemplifyexactlywho my father                       He
                                              not the monster he is purported to be, rather
                                                 is.        is

   he is a kind, generous, and giving man who has made a positive impact on the lives of
   many people.
   Please allow him to get the fresh air that he hasn’t been able to breathe in 3 years.
   Please give him the sunlighthe hasn’t seen in 3 years.
   And, most importantly, please give him the ability to be there for his children because he
   has not in 3 years.
   Thank you, Serena Esformes
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 20 of
                                       91




        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128

        Re: United States v. Philip Esformes, et al
            Case No. 1:16-cr-20549-RNS

        Dear Judge Scola,
                My name is Sherri Esformes, and I am writing to you as the soon-to-be ex­
        wife of Philip Esformes. Given all of the ugliness that comes with a messy divorce, I
        would imagine that you might be surprised to hear from me. Please allow me to
        explain why I have decided to write this letter.

                I know that trial has concluded, and sentencing is scheduled for June 5 th & 6th.
        I understand that this is an important phase of the proceedings, and that sentencing
        is a huge responsibility. Before you render your decision, I'd like to tell you my
        thoughts. I believe that Philip has a good heart. Unfortunately, he is the product of a
        very difficult childhood. The trauma he experienced has remained with him
        throughout his life. Despite this, he spent many years trying to, in his own words,
        "fight the demons". Unfortunately, he got off track for awhile and experienced what
        seems like an extreme mid-life crisis. He tried to buy happiness with fancy cars and
        other toys, but nothing could fill his inner void. However, even while his world was
        crashing in around him, he always managed to be generous to others. He gave more
        than 10% of his annual income to charity, and always wanted to help those in need.

                Ironically, having the last three years of time to self-reflect has humbled
        Philip tremendously and allowed him to grow into his full potential. While locked in
        the federal detention center, he has become the man I always knew he could be.
        Based upon his behavior now, I believe that if he had the opportunity to do this past
        decade over again, he would walk away from any perceived improper conduct, just
        to spend quality time with his family. He is now focused on what is important, and
        only wishes for time to spend with his children in freedom.

               Your Honor, I believe that we, as human beings, need to try to empathize
        with one another and find the good in each other. None of us is perfect, and we all
        have so much to learn. I truly believe that Philip is extremely remorseful for the hurt
        that he has caused, and eager to right his wrongs. He just needs to be given the
        opportunity to do so. Philip loves his children and they love him. I now believe that
        we would all be better off if Philip is allowed to participate in our daily lives.
        Therefore, I ask you for Mercy and Leniency for our family.

               Thank you for your kind consideration.

        Sincerely,
        Sherri Esformes
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 21 of
                                       91




        From:              MICHAEL TENNENBAUM
        To:                Marissel Descalzo
        Subject:           Philip Esformes
        Date:              Monday, May 13, 2019 10:08:57 PM


        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128


        Re: United States v. Philip Esformes, et al.
        Case No.1: 16-cr-20549-RNS




        Dear Judge Scola:

        I am writing to you in the hope that you will consider the information in this brief note in your deliberation
        with respect to your sentencing of Philip Esformes. I am his former father in law. My daughter Sherri and
        Philip were married for more than 20 years, and have been separated for several years. Thus I have
        known Philip well through most of his adult life.

        In view of the fact that their divorce process has been difficult and painful, it may seem odd to Your Honor
        that I write on behalf of your granting him as lenient a sentence as you can. I know that doing so would
        have been a surprise to me only a few years ago. However, I have come to realize that there are several
        reasons I believe leniency is appropriate.

        First of all, it seems to me that the deterrent effect of punishment in this matter has already largely been
        served by the harsh incarceration he has suffered for nearly three years. A lengthy sentence would not
        likely be beneficial in that regard.

        Second, I believe that all he has been through, and the effect on the lives of his children, has profoundly
        affected his outlook on life. As a young husband and father, Yechiel (as we knew him then--his Hebrew
        name) was a kind and caring man--someone who cared for and loved his family and his friends. It is clear
        to me, as it is to his children and his family, that he is sincerely working his way back to being Yechiel
        again. So, who would a lengthy sentence impact? Philip is no more, and Yechiel is a good person. Please
        allow him to continue his growth with his family.

        Finally, I hope Your Honor will take account of the "collateral damage" in this matter--Yechiel and Sherri's
        children, my three grandchildren. They have suffered, and continue to suffer. I have watched, and tried to
        help, in a sort of in loco parentis role. It has been painful. A reduced sentence would give them hope for a
        more normal future.

        It is difficult, if not impossible, to convey one's emotions in writing on a subject like this, but I hope that
        Your Honor will take the foregoing into account. If it would be appropriate for me to speak to the Court in
        order to provide any further information, I would gladly do so.




        Respectfully,


        Michael Tennenbaum, Ph.D.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 22 of
                                       91



        Father of Sherri Tennenbaum Esformes
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 23 of
                                         MOSHE BEHAR
                                       91




   May 9, 2019

   The Honorable Robert N. Scola, Jr.
   400 N Miami Avenue
   Courtroom 12-3
   Miami, Florida 33128

   RE: PHILIP ESFORMES

   Dear Judge Scola,

   I write to you with tremendous sadness. I'm troubled knowing full well that the person whom will be
   standing before you on the day of his sentencing is the same man who, not once but twice, swept into my
   life like an angel and gave me another opportunity at life.

   My name is Moshe Behar and I'm a paraplegic. I was in a horrible accident while riding my bicycle back
   in 2006 which almost took my life and since then, I've had to live my life in a wheelchair. Unable to take
   care of myself, unable to provide for my family.

   But a few years before that horrible accident, I was a strong, hardworking family man with a wonderful
   wife and three beautiful young children. And I had fallen on some hard times. After an unfortunate
   business venture did not go so well for me, I found myself in serious financial troubles and felt like I had
   no way out. That year, I prayed like I had never prayed before. And when I least expected it, an angel
   came into my life by the name of Philip Esformes.

   This man did not know me. This man did not owe me. Yet, he offered me, a complete stranger, an
   opportunity to get back on my feet and take care of the one thing that was most important to me; my
   family.

   Unfortunately, my life would take a tum for the worse in 2006 when I was hit by a truck while riding my
   bicycle. That accident left me in the hospital for several months and nearly took my life. But by the
   grace of G-D, I was able to survive. However, I would be condemned to a wheelchair for the rest of my
   life.

   Once again, I found myself in a position where I was unable to take care of my family. While I was
   forever grateful for having survived, I now had to live the rest of my life depending on others. This was
   (and still is) very hard for me to accept. There are few things that are harder for a man to accept than to
   not be able to take care of himself and his family.

   But just like before, that angel, without hesitation, stepped up to the plate once again. Philip made a
   commitment to support me and my family so that I did not have to worry and could focus on my recovery
   full time.

   Thanks in part to him, I was able to live to see my daughter's wedding day in 2017 and today I am
   blessed to be a grandfather to a beautiful baby girl. Philip will never be forgotten by me and I will be
   forever indebted to the acts of tremendous kindness this man has shown me and my family.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 24 of
                                                         91 has been accused of and ultimately found guilty of.
   With all this said, I am fully aware of the things Philip
     I believe this country has the best Justice system in the world. Maimonides, a famous Jewish philosopher
     from the 12th century, once said that each person is believed to have goodness within them, and that one
     who judges is obliged to look for those good qualities.

     Your Honor, Philip has clearly made some missteps in his life and those missteps have put him in the
     position he finds himself in today. But he has also done a tremendous and insurmountable amount of
     good as well. Not just with me but with many others. I have faith that your Honor will see the goodness
     within him and that you will show mercy on his soul.

     Sincerely,
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 25 of
                                       91




        From:           Ari Pearl
        To:             Marissel Descal zo
        Subject:        Letter to Judge Scola for Philip Esformes
        Date:           Monday, May 13, 2019 10:42:01 AM




        5/13/19

        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue Room 12-3
        Miami FL 33128

        Re:United States vs. Philip Esformes, et al
        Case No. l :16-cr-20459-RNS


        Dear Judge Scola,

        My Name is Ari Pearl. I have known Philip Esformes for 16 years. My wife and his wife have
        been friends since they were teens. When we moved to South Florida 16 years ago they were
        the first to welcome us.
        I thought it would be important to share the following with you in hopes that you will be
        compassionate when sentencing him.
        His generosity and compassion for others is legendary in South Florida as well as where he
        grew up in Chicago. He has been a major
        Contributor and donor to charities across America and throughout the world without
        exaggeration. Many that I have been involved in as well.
        But I would like to focus on a specific story to help really sum up the man he is and the heart
        that he has.
        A few years ago I was on a Charity mission with my children and went to visit a Paraplegic in
        South Florida that had just gotten over multiple surgeries. He was just settling in with the fact
        that he would no longer have the basic limbs needed to live a normal life. Before meeting
        Moshe Behar for the first time I was scared to see the horrific pain that my children would be
        exposed to. When we got to his home the experience was nothing to be scared of. Moshe
        Behar was the picture of optimism and strength.
        I asked him how this was possible being what he had just gone through. His answer was as
        follows.
        "A few years ago I was down and out on my luck and had no job. I was running low on funds
        and had nowhere to turn but to the friends in my Synagogue. One man in my Synagogue hired
        me without hesitation and put me back on my feet. He taught me to have faith in God and that
        all would be Ok no matter what obstacles I faced. Approximately 2 years later I was riding my
        bike to work and was side swiped by a bus. This accident was severe and left me paralyzed.
        Unfortunately I ended up losing my arms and legs. The same man stepped up and told me not
        to worry. He would cover all of my Medical expenses and I should just focus on moving
        forward with great Optimism. He made me feel like I was human in the darkest time in my
        life". The man would initially not tell me who the person was, he said that the person is very
        private and doesn't want publicity. I persisted because I needed to know who this Super Hero
        was. The person leading the Charity mission told me, "The mans name is Philip Esformes"....
        I believe this story says it all but I know there are countless others.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 26 of
                                       91




        I have a friend who was also down and out in his luck and Philip noticed that he was
        struggling. Philip helped him get back on his feet without the friend having to ask. He saw that
        someone was struggling and he pushed himself in to help.
        This is a man that deserves Compassion. Please help to bring Philip home to his family after
        he has already served almost 3 years in Prison.
        Thank you,
        Ari Pearl

        Ari Pearl
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 27 of
   -·                                  91




                                                    Joseph Knopf




        Honorable Judge Robert N. Scola
        United District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128
                                                                                 5/12/19
                Re:     United States v. Philip Esformes, et al.
                        case No. 1:16-cr-20549-RNS


        To the Honorable Judge Scola,

        Although dated Sunday May 12 1h, this letter really has been written over many days. As a friend and
        admirer of Philip Esformes for 40+ years, I have been brought to tears several times attempting to finish
        these thoughts. Tears for Philip. Tears for myself. Tears for the Jewish community. Tears for the world at
        large.

        Currently a business owner and community activist here in Chicago, my relationship with Philip goes
        back to our youth. My father coached us In little league. His father ran the youth services at our
        synagogue. Our mothers served on the school PTA. Philip took me on my first "Walk with lsraer,
        showing me how we need to stand strong for what we believe in. He was 13 and I was 9. He was a friend
        and mentor to many of us already at a young age.

        As he went on to study in High School and College he would frequently check in with me. Showing care
        and concern for how I was progressing in life. I mattered to him. Everyone mattered to him.

        Following his marriage, he created a home in Chicago which was renowned for Its kindness.
        Organizations and individuals alike knocked on his door for financial support, for advice and for a
        shoulder to cry on. Never once did anyone leave empty handed. Packing boxes In a cold warehouse to
        be delivered to the poor and needy wasn't beneath him. Making deliveries before the Holidays to those
        less fortunate than him was something he viewed as an honor rather than a burden. Those moments
        were what he lived for. It was his purpose.

        How I remember when he walked in to my office heartbroken about an employee who was having a
        gambling Issue. They were suffering - so he was suffering. How can we help. Sitting by idly wasn't an
        option. When I was doing construction on my home and he heard from my father that I was having a
        hard time obtaining a loan, he called me Immediately. "C8II my bank and tell them to secure it against
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 28 of
                                       91




        one of my assetsu. How could he be aware of my struggle and not do something about It. He couldn't.
        He was forced to act. It was impulsive. It's who he Is.

        Upon his relocation to Florida he immediately sought out people to form a social services organization
        he felt was lacking. He couldn't live somewhere without having an appropriate conduit to helping
        others. His children's schools were his priority. His synagogue was his priority. Making the world a better
        place was his priority.

        This letter may make my friend Philip sound a little "larger than life". The reason Is simple. He is. Rare Is
        the Individual who cares about others as much as himself. Few and far between are the people who will
        give of themselves for others. Philip is one of those. I am honored to know such a person.

        Now you understand why writing this letter took so long. So many tears. So much feeling. To see Philip
        going through such a dark episode in his life hurts. It hurts a lot. He's been so good to others. He has so
        much more yet to offer. I know It. He knows it. All who know him know it.

        I've given a copy of this letter to each one of my five children. I told them to read it and keep It safe. Use
        It as a reminder. A reminder that we all slip and fall. We all make mistakes. But when we do, we must
        bounce back. We must leam from our mistakes and use them to be even better than before.

        My Rabbi frequently called America ''The Country of Kindness". Philip spent many years living that
        mantra. He's slipped and fallen. He's ready to bounce back. For the sake of our children and
        grandchildren I hope he gets that chance soon. Very soon.

       Thank you for your consideration of this matter and may God Bless you and the great country we live in.




       Joseph Knopf
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 29 of
                                       91




                                                        Isaac Knopf




        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33U8


        5/5/2019

                                        Re: United States v.   Philip Esformes, et al.
                                               Case No: 1:16-cr-20549-RNS


        Honorable Judge Scola,
         My name is Isaac Knopf and I have known Philip Esformes and the entire Esformes famlly since I was
       bom. The details I'm providing are from my interactions and knowledge of Philip Esformes through the
       years we have been friends. Philip Is someone that leads by example. Through whatever means possible,
       Philip has always contributed to his community via all his resources. This Includes but Is not limited to;
       his time, ability to bring people together, and financial resources. Philip Is a person that seeks out ways
       he can assist others, he does not wait for opportunities to knock on his door. Philip's acts of kindness are
       not prejudice against anyone. The positive Impact Phlllp had on my life is almost Impossible to describe.
       One of the many valuable lessons Philip has taught me is the importance of being a good father. As a
       man of faith and dedicated father of 3, Philip has outlined for me the significance of praying for all my
       children daily.
       Philip's desire to help others bums in his heart. Starting a food pantry for the poor, delivering packages
       to needy families when he was kid, donating basketball uniforms because a random student requested
       of him, attending school meetings, and arranging necessities to be delivered to people he's never met
       are some examples of the things that used to consume Philip's days.
       While this tragic event In Philip's life is unfortunate, all of us that know Philip recognize how much the
       world at large, his friends, family, and especially his children need him.
       On behalf of myself, my family, and many others that know Philip, we beseech you to show leniency and
       compassion in your just decision.


       Thank you for all your work and dedication on behalf of our nation.


       Sincerely,
         Isaac Knopf /
                                  A
            ,/�/
     Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 30 of
                                            91
�-


                                    ALVIN NORMAN KNOPF, LTD.
                                               ATTORNEYS AT LAW
                                              3525 W. Peterson Ave., Suite 51 0
                                                   Chicago, Illinois 60659
                                                 Telephone (773) 539-0588
                                                     Fax (773) 539-2047




                                                May 7, 2019


          Honorable Judge Robert N. Scola
          United States District Court
          400 North Miami Avenue, Room 12-3
          Miami, FL 33128

                 Re: United States v. Philip Esformes, et al.
                     Case No. 1:16-cr-20549-RNS

          Honorable Judge Scola;

          My name is Alvin Norman Knopf and I have been a practicing attorney in Chicago, Illinois since
          1976. I know Philip Esformes (Yechiel in Hebrew) both professionally and as a "friend". I say
          friend, but it is so much more than that since he has almost been like a son to me.

          I have known Philip since 1977 when he was 9 years old. He stayed in my house the night of his
          bar mitzvah since there was no room in his parents' home due to their housing out of town
          guests. I coached him in little league and starting in 1985 I represented Philip by preparing his
          first tax return and preparing all of his tax returns ever since. I have been Philips' business
          attorney up to this day. In addition I have been the business and tax attorney for most of his
          family members including his parents since 1979.

          Over the years I have found Philip to be honest beyond reproach. Philip has always been a man
          who is totally dedicated to his family and always dedicated to the well being of people in his
          nursing homes. In addition Philip has been a major contributor both financially and with his
          time to so many vital organizations without regard to whether or not it was a Jewish
          organization. Needless to say these are all easy stz tements to make but I feel it necessary to
          give your Honor just a few first hand exampl,�s of which I am personally aware.

          It started in little league. When I coached Philip he wanted to make sure that everyone got into
          the game so that no teammate would feel left out. When Philip became an adult and lived in
          Chicago he would not only pay for but would personally deliver packages of food late at night to
          people who couldn't afford bare ne-.:essitie:; for the Jewish Sabbath. I can recall on so many
          occasions any time someone needed money for things they could not afford, medical or
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 31 of
                                       91
   "



       otherwise, Philip was always there to give them money unconditionally and without regard to
       race, color or creed. However, there is one thing that goes through my mind constantly. Many
       times I would call Philip late at night to discuss certain matters with him. Many a time Philip
       would say to me that he needed to return my call because he was making rounds in a facility or
       he was actually fixing something in a facility because he was so concerned about the well being
       of his residents. There are so many more examples I could provide Your Honor.

       Philip Esformes is a man who has been involved in so many charitable projects and has
       contributed both financially and with his time with a full heart. He has shown unparalleled love
       and devotion to his family and friends. Philip always showed incredible care, love and devotion
       to his nursing home residents and his staff. Given the chance Philip has so much more to give of
       himself to family, friends and any and all people in need.

       Your Honor I hereby ask you to consider the most lenient possible sentence the court considers
       appropriate.




                                                                       i:::·��
                                                                         Alvin Norman Knopf
 Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 32 of
                                        91




KLUGER KAPLAN
                                                                                              DEBORAH S. CHAMES
                                                                                                               Partner
                                                                                     DCHAMES@KLUGERKAPLAN.COM


                                                           May 13, 2019



       The Honorable Judge Robert N. Scola
       United States District Court
       400 North Miami Avenue, Room 12-3
       Miami, FL 33128

       RE:      United States v. Philip Esformes, et al.
                Case No.: 1:16-cr-20549-RNS

       Dear Judge Scola

              I have known Philip Esformes only during difficult times in his life. He retained
       me to represent him in a divorce from his Wife, Sheri. I had no relationship with him
       prior to that time. However, Philip has become a friend and someone I care about
       deeply.

               Throughout the divorce process Philip was totally devoted to the best interest of
       his children. His children were his priority and he was in constant touch with them.
       Even after his arrest he was constantly worried about how this situation would impact
       his children. He continued to be concerned about all aspects of their lives despite the
       extreme hardships and humiliations he was personally experiencing in the detention
       facility. The fact that his contact with them was to be limited was a source of
       immeasurable pain to him.

             Before I continue, I want to make clear that nothing contained herein is intended
       to waive the attorney client privilege.

              Philip has helped a lot of people in the community. Once I began representing
       him, I became aware that we had mutual friends. I was told numerous stories of
       families he helped, men he gave jobs to, charities he donated to. When I was honored
       by an organization, he contributed by purchasing an ad for the journal that he insisted
       be anonymous. When I asked him why, he said that "giving charity is close to being
       angel like, giving charity anonymously is close to being Gd like". When I collected
       money to help orthodox Jewish teachers have the necessary funds to celebrate Passover,


                         KLUGER. KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L.
 THE MIAMI CENTER. 201 SOUTH BISCAYNE BOULEVARD, lWENTY-SEVENTH FLOOR. MIAMI, FLORIDA 33131 T. 305.379.9000 F. 305.379.3428
                                               WWW.KLUGERKAPLAN.COM
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 33 of
                                       91




  The Honorable J dge Robert N. Scola
  May 13, 2019
  Page 2 of 3



  not only did Philip contribute but he also asked his father, Rabbi Morris Esformes, to
  contribute and he did and continues to do to this day.

         Even though Philip wanted to divorce his Wife he always wanted to 11 take care of
  her • No matter what she would do during the proceedings he never wavered. He also
     11

  did not wish to speak ill of her and instructed me many times to do my best not to say
  anything bad about her.
         If Philip had a fault it was blind loyalty to his friends and family. Regardless of
  any admonitions to the contrary, Philip erred on the side of helping those who he
  cons.idered to be friends. In fact, he often said and treated them like family.

         Philip worked very hard. He would call me at 6:30 a.m. and had already been up
  since 4:30 a.m. He wanted to talk to me early in the day so it would not interfere with
  his work. He would work all dates and into the night. He had boundless energy.

         Every morning, even the morning he was arrested, he sent me a text that
  consisted of a biblical precept. He sent these same texts to his three children every
  morning as well.

         When I have visited Philip in the detention facility these past two and a half
  years, he always first asks how I am. He asks me how my daughter is, who is an
  attorney who worked on his case. He asks me about Christina Echeverri, another
  attorney who worked on his case. He compliments me on my appearance, all while
  being severely depressed and physically unwell. When I was going through a difficult
  time personally during his early months of incarceration, he encouraged me and told
  me things will work out. He hugs me and thanks me repeatedly for visiting him.

            Philip has a huge heart, a good heart. He is a good person.

          He has used the time while in the detention facility to do a lot of personal
  introspection. There is rarely a time that I visit him that he doesn't ask me to make a
  call in order to help someone or to obtain religious books in order to pray or improve
  his character.




                                         Ku GER, KAPLAN, SILVERMAN, KA•1~1.:EN & LEVINE, P.L.
          CIT! CENTER • 201 SOl lTII BISCAYNE BOllLEVARD, 27'111 FLOOR, MIAMI, FLORJDA33131 • T. 305-379-9000 • F. :-l0.5-379<H28
                                                      www.Kr.l l GrnKAl' AN.COM
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 34 of
                                       91



 The Honorable Judge Robert N. Scola
 May 13, 2019
 Page 3 of 3



        I hope I have given you a picture of the Philip I know and care about.

         I ask that you strongly consider giving Philip a lenient sentence. He has been
  severely punished while being in the detention center for almost three years. He has
  been degraded and humiliated repeatedly on almost a daily basis. I trust Your Honor
  to meet out a fair sentence and simply ask for you to consider the contents of this letter
  when meting out his sentence.




                                                        VUEBORAH S. CHAMES, ESQUIRE

  DSC:slz




                                      K. LllGF.R, K.APlAN, SILVERMAN, KATZEN & LEVINE, l'.L.
       CIT! CENn:R • 201 SOl lTII BISCAYNE BO\ ILEVARD, 27TH FLOOR, MIAMI, FLORIDA 33131 • T. 305-379-9000 • F. 305-:-179-:H28
                                                       WWW.KLl<GERKAl'IAN.COM
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 35 of
                                       91




   Mayl0,2019
    Honorable Judge Robert N. Scola
    United States District Court
   400 North Miami Avenue, Room 12-3
   Miami, Florida 33128
   Re:United States vs. Philip Esformes et al
    Case No 1:16 - er 20549-RNS


     To the Honorable Judge Scola:
               I have known Philip Esformes in my capacity as
    his children's Judaic teacher at the Rabbi Alexander S.
    Gross Hebrew Academy for the past 12 years.
   In that time I have seen many aspects of Philip's
   personality.I have found him to be extremely kind ,
    caring, compassionate , dependable and well respected
    among his friends and peers.More importantly,
                                            I
                                                  I have
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 36 of
                                       91



   found him to be a beloved father to his children and son
   to his parents.

                 I myself have seen Philip Esformes go before a
   tuition panel and and plead and beg for admission for 3
   students who were not allowed entry into a school
   because of financial setbacks. I have seen him sit beside
   the bed of a friend felled by a stroke, praying and
   comforting the family.

   This is the father who would coach his chidren's teams,
   making sure that no child would be left behind because
   of his lack of skills.He has always been the champion of
   the less skilled and less fortunate.

   He would get up early in the morning, and take both
   sons to morning prayers. He was always their protective
   advocate.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 37 of
                                       91




    He was always the advocate not only for . his own
    children, but the less fortunate, those that were shunned
    by others. He made sure there was a place for them at
    his table, made sure they were always invited to his
   home. Welcoming them , and being protective of them
    as well.

    When my son was studying abroad, he made sure his
    wife would send sports magazines and homemade
    cookie to lessen the feelings of homesickness.

                Our Wise Men teach us that money blinds a
    person .. unfortunately in this case it has proven true.

    There is no excuse for his behavior.We know he must pay
    for his mistakes.

    I beg the court for the most lenient sentence deemed
    appropriate.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 38 of
                                       91




                     Philip Esformes has always rallied for the
       underdog, now he is in that very same position.

                     May the good deeds of his towards family,
       friends and communitystand up for him as he pleads for
       his life.

                   May these deeds serve as his advocates.



       Respectfully yours,



  .-

       Sharon Ciment
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 39 of
                                       91

    From:           doniel cohen
    To:             Marissel Descalzo
    Subject:        Letter in support of Phillip Esformes
    Date:           Monday, May 6, 2019 7:59:33 PM




    Honorable Judge Robert N. Scola
    United States District Court
    400 North Miami Avenue, Room 12-3
    Miami, Florida 33128

    Re: United States v. Phillip Esformes, et al.
    Case No. 1:16-cr-20549- RNS


    Dear Honorable Judge Scola,

    I am writing this letter in support of one of my oldest and dearest friends, Mr. Phillip Esfomes.
    Phillip and I grew up together in Chicago and our family's have been very close for over forty
    years. Phillip and I are about three years apart, as such, he has always been like an older
    brother and protector. He watched out for me in my early years at home and looked out for me
    when I was missing home when at summer camp. He helped advise and guide me through
    high school.

    One of my earliest memories with Phillip was our sleepovers at his house. I was probably
    about eight years old. We would watch Rocky 2 again and again on the VCR in the back of his
    house in the den. After the movie was over we would often play box as he'd pretend he was
    Rocky, I unfortunately had to be the losing boxer, Apollo Creed. Who knew that the movie we
    watched together nearly forty year ago would have such a profound impact on his life years
    later

    You see, Phillip is a fighter. Like Rocky, he faced quite a bit of adversity growing up, but
    found a way to overcome and persevere even in the face of immense personal obstacles.
    Phillip is competitive. He is intense. He is aggressive.He doesn't like to lose. He is uber
    motivated to succeed. And, with all of that, there is another side to Phillip which many people
    don't see or understand.

    Unbeknownst to many, under his hard charging exterior, lies a kind, caring, supportive, and
    generous soul. I have witnessed this side of Phillip numerous times throughout my life. When
    I was twelve years old, my younger brother was diagnosed with Leukemia. In those days the
    treatment protocol was lengthy with a three year steady regimen of radiation and
    chemotherapy. My brother was terminally ill and spent many months at Children's Memorial
    Hospital. Many times when at our house it was Phillip who helped change my brother's IV
    bags, helped carry him up to his bed off the bathroom floor when he was too weak, and it was
    Phillip he brought him his spittoon when he had to throw up quickly and could not make it to
    the toilet in time.

    About five years ago, life dealt me a "bushel of lemons". First, my son was rushed to the
    hospital. At the time he was nine and had fallen into a diabetic coma. He was not oriented to
    time or place and his prognosis while in the ICU was questionable. Phillip reached out to me
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 40 of
                                       91

    repeatedly to offer words of support and comfort during his hospitalization. Then, around the
    same time, my dad's health was failing and he subsequently passed away. I was emotionally
    stretched to my limit trying to take care of my son and my sickly father. Phillip always found
    time during his hectic work schedule to connect and offer the much needed brotherly support
    he had offered all my life. Last, my professional course took a major downturn as I was forced
    suddenly to close my business when a state funded program was eliminated costing ing me my
    livelihood. Again, there was Phillip offering professional advice with a commitment to partner
    with me in any future ventures that came up in order to ensure that I professionally landed on
    my feet and could support my family.

    Like all mankind, Phillip is not all bad. Phillip is not all good. He is human. He is fallible as
    we all are. Honorable Judge Scola, I am not certain of the injustices that Phillip is being
    accused of in his professional dealings. However, I am certain that his family, his community,
    and society as a whole would be more enriched with Phillip in it.

    I hope I have been able to provide a snapshot as to the true character of Phillip. His kindness,
    concern, and generosity of spirit have touched so many. I most respectfully beg you Judge to
    be merciful and benevolent as you consider the sentencing for my "Big Brother."

    With appreciation of your consideration,

    Doni Cohen
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 41 of
                                       91



      May 8, 2019

     Honorable Judge Robert N. Scola
     United States District Court
     400 North Miami Avenue, Room 12-3
     Miami Florida 33128

     Re:     United States v. Philip Esformes, et al.
             Case No. I: l 6-cr-20549-RNS

     I have known Philip Esformes for more than 30 years. We were introduced by a mutual friend
     and on that first meeting, we realized that we were both die hard fans of the same sports teams,
     as well as the oldest boys in our family, with only younger sisters. Before long we were
     spending most weekends together on the upper west side of Manhattan where I was in medical
     school and he was in business school. I was in his wedding party and he was in mine. After we
     got married, we always lived in different cities but would keep in touch. We shared in our
     children's bar and bat mitzvahs. We took joy in each other's accomplishments and successes and
     consoled one another in times of sorrow.

     Philip is one of the kindest and most generous people I know. I have witnessed his generosity
     first hand. With charitable organizations and friends, he gave of himself selflessly, both
     personally and financially. He is the friend you know you can always count on.
     I remember Philip's wife recounting a story to me, (because Philip never discussed his charitable
     giving even with the closest of friends). A young girl who attended the same religious high
     school as his children had transferred to public school because her parents couldn't afford the
     private school tuition. The girl was so connected to her Judaism that she continued to pray at
     religious high school in the mornings before public school began and then would walk to public
     school for classes after morning prayers. Someone happened to mention this story to Philip and
     when he heard it he decided to pay for the girl's religious school tuition, without telling a soul.
     He not only paid for her tuition but for the tuition of her siblings as well, until they graduated
     high school.

     This is the Philip Esformes I know.

     One time when I was visiting him in Miami he took me to one of his nursing homes on a late
     Saturday after the sabbath. I had never seen one of his nursing homes before. I was impressed by
     the cleanliness and orderliness that I witnessed there. As we walked through the hallways Philip
     spoke to all his employees and residents with the utmost respect knowing most by first name. At
     one point in the hallway he said to me "I smell pee". Do you smell it? I said no. He insisted that
     he smelled urine and went on a quest to find the source of the smell and clean it up. After about
     30 minutes of cleaning he was finally satisfied that the smell was gone and we could go home.
     This is the nursing home owner that I witnessed in Philip. Someone who genuinely cares about
     every resident and employee.

     I never dreamed my friend Philip would be in this situation.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 42 of
                                       91




     I saw and spoke to Philip less frequently over the past several of years. I believe our decreased
     contact corresponded with his increasing contact with some of his "new friends", some of whom
     were unsavory characters. One of Philip's biggest mistakes was trusting and surrounding himself
     by bad people who led him down a path that got him here.

     I believe in the judiciary process in our beautiful country and I understand that Philip will have
     to serve time in jail for the crimes of which he has been convicted.
     I ask Your Honor to consider when you make your sentence decision that this man is a good man
     who has done countless good things for many people. He has made many mistakes. He has paid
     a tremendous price already, serving almost 3 years in a federal jail. He will continue to pay the
     price forever.

     Please give him the most lenient sentence the court deems appropriate. Thank you for your
     consideration.

     Respectfully,
     Marc Dauer




                                                     2
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 43 of
                                       91




                                                                                                  May 1, 2019
       Honorable Judge Robert N Scola
       United Stated District Court
       400 North Miami Avenue, Room 12-3
       Miami, Florida 33128

                              Re: United States vs. Phillip Esformes, et al.
                              Case No. 1:16-cr-20549-RNS
       Honorable Sir:
       My name is Josh Davis. I have lived in the Chicago community for almost fifty years. I have known the
       Esformes family for my entire life, and, specifically Phillip, for the last forty years.
       The Phillip Esformes that I grew up with and that I know is not the man that has been portrayed in the
        news and during this trial. Even as a young child he was always looking out for the welfare of others. As
       he grew older, he continued to develop this character trait even further. He became an integral part of
       the community. He helped many people and organizations while shying away from fanfare and
       recognition. As a board member of an organization that he assisted tremendously, I personally
       witnessed him effectuate his kindness anonymously. Though many people know of his assisting the
       community, only few know the full extent. He learned to be giving from growing up in a household that
       knows no bounds to their charity. This charity is not only monetary, it involves spending their own
       personal time and efforts. He continues this legacy in his own family and is teaching it to his own
       children by example. He arranges to give food to the needy, out of his own home on a regular basis. He
       is a loving and doting father.
       In his business life, most people know him to be a hard worker. He has been very successful. However,
       not everyone knows what I personally had the opportunity to see. I have seen him take time and
       interest in both his employees and the residents of his nursing facilities. As he made rounds in his
       facility, he addressed each employee and many of his residents by name. It is not often that you see
       someone who owns and operates such a large business that still has a connection and interests himself
       in the wellbeing of each individual. This is a trait that I admire and try to emulate.
       A man like this can still accomplish great things in the community. It would be a disservice to his family
       and the community at large to keep someone like him locked away. He can be providing so much good
       as we have seen from him already. What good can come from inflicting more pain and suffering on him
       and his family?
       I believe that given the opportunity, Phillip will once again rise to the occasion possibly even greater
      than before. Seeing what he and his family have been through may give him even more reason to want
      to leave an everlasting charitable legacy of kindness and generosity to his family, the community and the
      world at large. I ask you to please show him mercy and leniency not just for his sake but for his family
      and community as well.

      l , �� ·
      tfosh Davis
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 44 of
                                       91




      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12-3
      Miami, Florida 33128

      From: Michelle Freund


      Re: United States v. Philip Esformes, et al.
          Case No. 1:16-cr-20549-RNS


      Dear Judge Scola,

     It is with pain in my heart that I write this letter to you, but with hope as well, as I get to
     provide you with an opportunity to see the kind man that Philip Esformes is, and who he has
     been to me and those around me throughout the entire time that I have known him. I am a
     friend of Phillip's daughter, Serena, and I have known him since we were children.

     Firstly, I'd like to say that I have never met a more loving and caring father than Phillip. He
     always puts his children first, and treated any one of Serena's, Morris's, and Jack's friends as if
     they were his own. He cares so much about those around him, and I have only known him to be
     a man that spreads, love, joy, kindness, and charity. He is also a religious man and has instilled
     positive values in his children and anyone that came to his home, and always made sure that
     we did charity work and helped those in need in our community.

     On a more personal note, years ago my father's best friend tragically passed away one summer,
     leaving a wife and 4 children who could not sustain themselves. I know personally that Phillip
     Esformes anonymously helped this family financially every month for over a year until they
     could get back on their feet. I don't even think he knew them well, but as the empathetic and
     generous man that he is, he saw an opportunity to help a family desperately in need, and truly
     saved this family from experiencing more darkness in the worst period of their lives. That is the
     man that Phillip is and the one that I and everyone in our community knows him to be. And I
     am certain that this is just one instance of many.

     I ask that you to please consider the most lenient sentence the court considers appropriate for
     a man that is so much more than what was presented to you at court. I have no doubt that
     when Phillip is finished with his sentence that he will not only continue to do the good that he
     did before he was convicted, but as a religious man, a family man, and a man of the community,
     that he will go above and beyond to impact his community in only positive ways.

     Thank you for your time in reading this letter.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 45 of
                                       91




                                                   THOMASHAHN




      5/6/2019
      Honorable Judge Robert N. Scola

      United States District Court

      400 North Miami Avenue, Room 12-3

      Miami, Florida 33128



            Re: United States v. Phlllp Esformes, et al.

                 case No. 1:lkr-20549-RNS

      Dear US District Court Judge Scola,



      My name Is Thomas Hahn and I am writing to express my support for Mr. Phlllp Esforrnes, who is
      awaiting sentencing In the above case. I personally know Mr. Esfonnes as a man of excellent character
      and true compassion and ask that you take these traits into account as you consider his sentence.

      I have known Mr. Esformes' mom for over 20 years and had met Mr. Esformas through her about a
      dozen years ago. We were not well acquainted for a number of years but I had seen him at a few social
      and synagogue functions where we would exchange a few pleasantries when we'd see each other. I
      guess you could call us "nodding acquaintances• at that point.

      That changed about six or seven years ago when I was approached by an acquaintance for financial help
      for a late middle age woman whom I did not know, who had lost her husband a vear prior. They had no
      children and she was suffering from a number of medical problems that left her unable to work and In
      need of help with dally living tasks. The bank had foreclosed on her house (or she sold because she
      couldn't afford the mortgage - I don't recall anymore) and she moved into a small apartment. She was
      spiraling down financially and my acquaintance was trying to raise money toward stablllzlng her
      situation until community social resources could help her with a long term solution.

     I made a contribution but was told they were well short of what was needed and I resolved to make a
     few calls to people I knew to see If I could help raise more money. Most of the people I contacted
     demurred and fn desperation I thought of Mr. Esformes who had a community reputation for
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 46 of
                                       91




     philanthropy. I called him, expecting a token check. My first surprise was when he questioned me in
     detail about the lady's circumstances. The people I had spoken to previously listened to my 30 second
     pitch before either begging off or responding with a "count me In for 100 bucks" or so. By contrast Mr.
     Esformes seemed truly interested in the plight of this woman he had never met or heard of before. He
     asked me how much we had raised and said he would match the total of the amount. It was a large sum
     of money! Moreover, he volunteered to speak with people he knew at one of the Jewish social agencies
     my friend was dealing with to ensure that the lady's case would get appropriate attention. It was only at
     this point that he even asked her name.

     Mr. Esforrnes had only one condition for his contribution. We were not to disclose It to anyone and that
     definitely included the beneficiary.

     My acquaintance and I were stunned at Mr. Esformes' generosity to this stranger. To cap things off, Mr.
     Esformes called me a couple of days later and said he had two more checks for us from people he had
     called too; we never asked him to do that and we were again astonished that he would do this without
     being asked.

     I later found out that he had behaved in a similar manner with other "private" causes.

     I am a retired Deputy Commissioner from a large New York Oty public agency and I am well acquainted
     with a variety of well known personalities, some of whom are publicly generous. Not to be cynical, I am
     aware that people use generosity for a variety of reasons, other than a desire to help; as a calllng card,
     as a tax deduction, as a way to solidify relationships or a way to advertise their wealth. Mr. Esformes'
     actions were clearly not made for any of these reasons but out of a sincere desire to help and to act on
     his feelings of caring and compassion for another human being; In this case, a complete stranger.

     And he responded to me, a mere casual acquaintance, of whom he had no expectation of any quid pro
     quo.

     This all bespeaks Mr. Esformes to be a man of true character, sincere generosity and genuine
     compassion for others. I know only of a few, vanishingly small number of people who would've acted
     the same way he did.

     I have only a superficial knowledge of Mr. Esformes' case and I am writing this out of a desire to help
     him the way he helped others. His mom tells me that he rs a man broken in spirit, filled with regrets and
     suffering physically. I hope you wlll extend the same compassion to him that he had so often extended
     to others.




  4-__,
     Thomas Hahn
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 47 of
                                       91




       May 11, 2019


       Honorable Judge Robert N. Scola
       United States District Court
       400 North Miami Avenue, Room 12-3
       Miami, Florida 33128

       Re: Philip Esformes
           Case No. 1 :16-cr-20549-RNS
       The Honorable Judge Scola,

       I, Alyza Einav, have known Philip Esformes for almost 20 years. Philip is a kind, hard working,
       loving father, son and business man. To me he was like an uncle. I met his daughter serena
       when they first moved to Miami from Chicago and we became instant friends. I grew up with his
       family and his children were like siblings to me. Philip included me on many of his family
       vacations because he knew my father had a health issue and couldn't fly. He was a very
       spiritual person, every time we went on a trip his top priority was making sure him and his
       children got a chance to pray every morning.

       Every high holiday he hosted a synagogue in his own home for people in our community who
       lived too far to walk to Shul. He would serve food and drinks to everyone who came to make
       sure they felt comfortable.
       He was always passionate about helping others. In order to instill that passion in his children, he
       would make sure on trips that we had the experience of going to shelters and helping to feed
       the homeless. They were always helping at holiday food drives for the Jewish Federation and
       contributed their time to Jewish fundraisers for different organizations in the community.

       On a personal note, when I was young, and my parents were having financial trouble, they had
       taken me out of private Jewish school and put me in public school. This was a challenge for me,
       and he knew I was having troubles, he would take time out his busy work schedule to call me
       and help me deal with certain issues that I was going through. He knew my parents couldn't
       afford a Jewish school tuition, so he petitioned to the board of a Jewish school to help me get a
       partial scholarship. He also helped my father get a job in his time of need.
       This is a man with 3 amazing, smart and successful children, his kids were amazing at sports
       and very hard workers in all aspects of life. He was always pushing them to do their best.

       It is so hard to watch his family going through this terrible hardship and I hope you can consider
       these attributes when making your decision.

       Respectfully Submitted,




       Alyza Einav
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 48 of
                                       91




   Honorable Judge Robert N. Scola

   United States District Court

   400 North Miami Avenue, Room 12-3

   Miami, Florida 33128

   Re: United States v. Philip Esformes, et al.

   Case NO. 1: 16-cr-20549-RNS

   Dear Honorable Judge Scolara,

   I have known Philip Esformes for thirty three years. I met Philip in New York City while I
   was attending Queens College and living in an apartment in NYC. Phil and I became
   close friends and have remained close friends since. I was one of the ushers at his
   wedding.

   Phil was always a friend whom we all respected. He acted with kindness and dignity
   even as a young adult. He took his religious observance and study more seriously than
   our group of friends and we admired him for that.

   In 2006 my baby daughter passed away. Phil was tremendously supportive during the
   whole ordeal. At her funeral Phil told me that I shouldn't worry about any financial
   worries and that he would take care of me if I needed help.

   In 2008 after the passing of my daughter, I left my business and opened up a Jewish
   outreach organization. I asked Phil if he could help support me and my organization
   while I was getting it off the ground. Phil immediately offered me the help i needed for
   the first few years of my new spiritual pursuit. This financial support is what enabled my
   wife and I to create our powerful organization called YJP Las Olas that has been
   operating successfully for the past 11 years.

   Not only was Phil a financial support but he remained a close and supportive friend. He
   was interested in my welfare and wellbeing.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 49 of
                                       91



   As a friend, philanthropist and community member Phil contributed an enormous
   amount. He was community activist and an idealist.

   Please consider my personal account of Phil's character.
   With blessings,
   Rabbi Shalom Holzkenner
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 50 of
                                       91




       May 1, 2019

       Honorable Judge Robert N. Scola

       United States District Court

       400 North Miami Avenue, Room 12-3

       Miami, Florida, 33128
       Re: United States v Philip Esformes

       Case No. 1: 16-cr-20549-RNS

       Dear Judge Scola:
       My name is Bonnie Schwartzbaum and I am the Director of the Jewish Community Services
       Kosher Foodbank. My nephew, Samuel Chavin, is married to Rachel Esformes Chavin, the
       sister of Philip Esformes.
       When I started at the Foodbank in 2011 I discovered that Philip was an original Foodbank
       founder and continued supporter. The JCS Kosher Foodbank feeds over 400 families every
       month, including 225 children and 84 Holocaust survivors.
       In 2003 Philip discovered that the Foodbank was running at a deficit of about $1000 a month
       and he committed to donating that money so that no family would go without food. Just as
       importantly, he began taking his children shopping for food for our Foodbank families. The
       children started to come into the foodbank on a regular basis to deliver the food and stayed to
       stock the shelves. It was very important to Philip to raise children who would give back to their
       community.
       As the children got older and started to drive they began coming on their own. Though out their
       high school years they would come in on a regularly. It was very gratifying for us to have a
       father that not only helps the Foodbank financially but also instills these values into the next
       generation.
       Sincerely,
       Bonnie Schwartzbaum


                           BONNIE SCHWARTZBAUM
                           Director, Kosher Food Bank
                           Jewish Community Services of South Florida
                           15455 West Dixie Highway Bay R, North Miami Beach, FL 33162
                           Direct: 305.947.8093 Ext. 802
                           foodbank@jcsfl.org I www.jcsfl.org
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 51 of
                                       91



              Honorable Judge Robert N. Scola

              United States District Court

              400 North Miami Avenue, Room 12-3

              Miami, Florida 33128

             Re:United States v. Philip Esfom,es, et al.

             Case No. E:16-cr-20549-RNS



     Your honor,



              I have had the privilege of having a personal relationship with Philip and the Esforrnes family for
     over 30 years. I cannot appropriately convey how they have impacted our Chicago community and my
     family personally. Here in Chicago Philip and his family have been the single door to knock on when our
     community, an organization, school, or individual was in need. Not simply writing a check and sending
     someone on their way, they take a personal interest and get involved on the most intimate level. Without
     question, our community would not be where we are today without their commitment and support.
     Honestly the last few years has been an extreme strain on our community, and has suffered along with
     Philip drastically. Philip and his family have simply put "Built the Chicago Jewish community and
     infrastructure into what it is today •.



              I cannot speak to the claims against him in his business life, but as an individual he has proven to
     be a caring and compassionate individual who dedicates his resources and time without end. I have on a
     number of occasions referred over individuals looking for advice or support on a personal and business
     level to Philip, and he has always made the time to not only help them along, but follow up and check in
     from time to time and stay involved in their life. As you may know, our close-knit community has a myriad
     of social service and educational programs that can only survive with the help of individuals backing both
     financially more importantly with the knowledge, skill, and drive to push through difficult situations and
     make things happen for the good of the whole. Philip has always been there on both fronts.



               I have been a chaplain both in Cook and Lake County prison systems here in Illinois for a number
     of years, and I understand on some degree the gravity of the situation. I've seen individuals go through
     the system and unfortunately many times come back through. In knowing Philip, and seeing the physical,
     emotional, and spiritual impact the justice system has had on him - there is no question he has not only
     reflected on his actions, but changed as a person completely. People must go through many challenges
     in life, and while people make mistakes - it's who they are at the core and what they take out of it that
     defines them. I believe Philip has come to terms with his actions and is a better man for it.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 52 of
  - ...                                91



                 On behalf of our community, his family and friends, I implore you to take into account the
          personal changes in Philip and the impact his sentencing has on so many people throughout the
          widespread Jewish community.



          Yours truly,




                 Isaac J. Weiss
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 53 of
                                       91
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 54 of
                                       91
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 55 of
                                       91
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 56 of
                                       91



                                        JACQUELINE R. DWORKIN




         May 9, 2019

        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128

         RE: United States v. Philip Esformes, et al. Case No. 1:16-cr-20549-RNS

        Dear Judge Scola,

        My name is Jacqueline Dworkin, and I am the 23-year old girlfriend of Philip's eldest son,
        Morris (Mo) Esfonnes. I am writing to you, Your Honor, in support of a plea for mercy,
        asking that Mo's dad Philip Esformes receive the most lenient sentence the Court considers
        appropriate in this case. In determining Philip's sentence, I trust the Court will take this
        deeply honest information 1 am providing in this letter to help you consider the totality of
        Philip's life and most importantly, the depth of his devotion to his family.

        I was born and raised in New York City where I currently live. I graduated from the
        University of Pennsylvania in 2017, where I met Mo in 2015. My parents have always
        emphasized to me and my two siblings, the importance of hard work, dedication, and above
        all else, the importance of family. I immediately found those qualities to also be deeply
        ingrained in Mo, who I love and wholeheartedly support. I have grown to understand that
        these values were instilled in Mo and his siblings by their father Philip.

        I can only attest to what I personally know, which is that Philip has been an exceptionally
        attentive and loving father throughout all of his children's lives. In this letter, I plan to speak
        to Mo's life in particular, as well as to my own relationship with Philip. It would be
        completely normal for a son to have elements of resentment or anger toward his father in this
        type of situation, but this is absolutely not the case with Mo and Philip. Despite the
        allegations and conviction, and the pain that Mo has endured in this process, Mo has
        remained completely and utterly loyal and a loving son to his father, and as he should for a
        dad like Philip. Mo has told me countless stories of his childhood, where Philip was (and still
        is) the epitome of a hands-on father - never missing Mo's sporting events, family outings, or
        Shabbat dinners at their home. In contrast, most fathers I have observed growing up,
        particularly those who achieved financial success, sadly and consistently chose work and
        personal needs over their families - but not Philip. Philip's kids have always been his
        absolute top priority, and they have depended on him in countless ways with financial
        dependence being at the very bottom of the list.

        Mo and his siblings depend on Philip for guidance, love, and the day-to-day happiness that
        Philip creates for each and every one of his children. He is a light in their world, a playful
        spirit, an optimist, and someone whose presence I believe is essential to their stability and
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 57 of
                                       91



        success. I constantly tell Mo he is his own biggest critic; he is always telling himself that his
        hard-earned achievements are not good enough and that he can do better. Mo has always been
        a person who strives for excellence in all aspects of his life and Philip has always been Mo's
        biggest cheerleader - someone rooting for him when Mo cannot root for himself. However,
        Mo is now unable to simply call up his best friend or grab a meal with him - to talk in
        freedom. In fact, Mo tells me virtually every day how much he needs and misses that
        physical presence - Philip imparting advice while making Mo laugh along the way. Mo has
        been embarrassed and harmed in the eyes of peers and employers from the publicity of the
        Jerome Allen charge, but I think that Mo has suffered most by the simple fact of not having
        his father around.

        Mo longingly waits for those eight-minute phone calls from his father in federal prison, when
        Philip asks about Mo's classes, about me, Mo's job recruitment, and everything in between.
        Somehow, while fighting for his life, Philip makes his time on the phone all about Mo, not
        about his own situation. He will remember Mo's exam schedule, an impending job interview,
        or even something as frivolous as a college night that Mo is excited for. A man who is
        capable of that is simply meant to be a father - one who can nurture and guide his children in
        freedom. Most fathers I know, let alone one dealing with all Philip is, simply do not care to
        ask about or remember these things. Just that fact alone, helps me to understand why Philip's
        children so desperately love him. He is truly one of a kind.

        Personally, I can also speak to Philip's character. I unfortunately became close to Mo about a
        month too late - after Philip was taken into custody - so I actually have never had the
        privilege of meeting Philip in-person. That said, I have spoken with him on the phone and
        look forward to visiting him someday soon. As evidenced by my decision to write this letter,
        Philip has made a real impression on me, simply from our time on the phone. He asks about
        my family, about work, and my goals and ambitions; Philip is somehow able to be the one
        who makes me smile, even as I fight back tears and try to learn from Philip's resilience.
        Philip chooses to take away precious phone minutes allotted for his own son, to have Mo
        hand me the phone, and use a few minutes to hear my voice and get to know me better.
        Somehow, Philip is able to be more resilient and optimistic than I am in my daily life, where
        my problems seem completely frivolous compared to his; Philip does not see things that way.
        For those minutes on the phone, I am his priority. Not a single friend of mine has this type of
        personal and meaningful relationship with their boyfriend's father, let alone with their own
        fathers. Somehow, Philip elevates the needs and concerns of others far above his own, despite
        these tragic circumstances. That right there is a person who needs to be shared with the
        world. I firmly believe this reveals Philip Esformes to be a uniquely special father to his
        children.

        My own father has instilled in me and my siblings a moral compass of what is right and
        wrong. One of the guideposts he has preached repeatedly is to always view and try to
        understand others in their totality, as we are all far from perfect. J therefore pray that the
        Court will judge Philip on the totality of his life. I urge Your Honor to consider not only
        "court room Philip Esformes," but the "exemplary father and hero to his children, Philip
        Esformes." He is a man who raised three wonderful children who are intellectually curious,
        loyal, generous, empathic, kind, and hard-working - they want to do good things in this
        world and make it a better place. I know with their father at their side, they will all
        accomplish great things.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 58 of
                                       91



        Thank you for giving me the oppo1tunity to convey my views to the Court about Philip's
        many exemplary, personal qualities that have received little to no attention in this painful
        process. J sincerely hope Your Honor will take my plea for mercy in considering the most
        lenient sentence appropriate in Philip's case.

        Respectfully,
        Jacqueline Dworkin
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 59 of
                                       91



                                              JAN A. SIGMON




        May 13, 2019

        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128

        RE: United States v. Philip Esformes, et al. Case No. 1:16-cr-20549-RNS

        Dear Judge Scola,

        I write to Your Honor asking for mercy with respect to the sentencing of Philip Esfonnes. I
        am the mother of Jacqueline Dworkin, the girlfriend of Philip's son, Morris (Mo) Esfonnes. I
        have never met Philip personally; I only know of him through the eyes, voice and soul of his
        eldest son, Mo. Nonetheless, I am compelled to express this knowledge to Your Honor as
        you consider Philip's sentence.

        1 was born and raised in Bethlehem, Pennsylvania, as one of six children, but have been a
        resident of New York City for more than 37 years. I am a graduate of the University of
        Pennsylvania (Penn), am retired from the practice of law and run my own consulting
        business, providing thought leadership curation and execution services for BlackRock,
        Linkedln and Royal Bank of Canada, among others. I am a member of the Board of
        Overseers of Penn's Nursing School, among other charitable endeavors. Most importantly to
        me, I am the proud and loving wife of the man I met at Penn over 40 years ago, with whom I
        have two daughters and one son, ages 27, 23 and 19; our children are our hearts and souls for
        whom we are most grateful and proud. I offer my brief bio as a way of explaining that I have
        spent a lifetime nurturing a beautiful family and building a community of close and trusted
        friends and colleagues. My family's reputation and achievements mean everything to me,
        and I stand strongly behind them, my friends and the communities I have spent a lifetime
        supporting.


        I have known Mo for nearly four years but have become particularly close to him over the
        past few years as he and my daughter's relationship has deepened. I have met many
        incredibly wonderful young men and women over the years of parenthood, but Mo is the
        extraordinary stand-out, bar none. He is preternaturally mature, wise, loving, loyal, hard­
        working and ambitious. He has a smile and personality that lights up every room he enters,
        and one cannot be anything but struck hard by his soulful sincerity and joie de vivre. As a
        mother who has tended toward "cautious optimism" regarding my children's relationship
        choices, I never really had that with Mo and Jackie. They are almost the male and female
        versions of one another; their similarity of heart, soul and devotion are palpable.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 60 of
                                       91



         While I have never spoken to Philip personally, I do know that everything about the
        incredible young man I know as Mo comes from his father. He references his father at all
        times with the greatest reverence, devotion and love; he holds his father in the highest esteem
        and attributes heart, soul and mind to the teachings of his father. I am a parent who has seen
        many children grow up in my orbit. 1 know one thing for ce,tain: a son like Mo does not
        become the superlative person he is without the close and loving attention and direction of an
        equally superlative parent. T have personally witnessed Mo experience the deepest and most
        excruciating sense of loss and longing these past few years regarding Philip's detention and
        trial, yet Mo has never wavered in his uncompromising love and respect for his father.
        Despite unrelenting negative press (even in MO's own Penn school and local Miami
        communities), and repercussions regarding job opportunities as a result of the negative press
        surrounding Philip's case (despite Mo's extraordinary personal achievements at Penn), Mo's
        love for his father and his relentless spirit remain steadfast and strong. So much has been
        taken from Mo, but his love for, and the strength he derives from, Philip remains constant.
        implore the Cou1t to consider the tremendous love, faith and honorable bond that exists
        behveen this father and son as the Cou,t considers its sentence. I truly believe that a man
        who raises a son like Morris must, in his totality, be the very best of men.
        T implore Your Honor to look at the totality of Philip's life, all the good deeds he has done,
        and most especially, the exceptional children he has raised and nurtured. Such a man is surely
        deserving of mercy. As The Honorable Supreme Court Justice, Sonia Sotomayor, has
        referenced, Philip is not a bad person; he made some bad decisions.
        I appreciate your taking the time to read and absorb my thoughts about Philip Esformes as a
        person, father, friend and member of the community. I ask for Your Honor's deepest
        consideration, understanding, and above all, leniency, as you consider the appropriate
        sentence for Philip Esformes.

        Yours sincerely,
        Jan Sigmon
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 61 of
                                       91




        From:          weisgang@aol.com
        To:            Marissel Descalzo
        Subject:       letter on behalf of philip esformes
        Date:          Friday, May 10, 2019 10:04:07 AM




        Rebecca Weiss RN., B.S.N.




        Honorable Judge Robert N. Scola
        United States District Court
        400 North Miami Avenue, Room 12-3
        Miami, Florida 33128



        Re: United States v. Philip Esformes, et al.
        Case No. 1: 16-cr-20549-RNS




        Dear Judge Scola,
        I am a registered nurse, the mother of eight children, and a very involved member of
        the community I live in. I have known Philip for almost 49years-my entire life. He is
        both my first cousin (my mother and his father are siblings} and my step brother (my
        father and his mother have been married for 34 years).

        Philip has always been my hero. He was the fat kid who struggled in school. He
        always had a few good friends but could never enjoy big crowd events. We were the
        same....... except Philip never just accepted mediocre as ok. He decided to get in
        shape, work on grades and developed his personality in order to encourage others.
        By the time Philip graduated high school he was fit and healthy, an honor student and
        captain of the basketball team. Over the years I have seen Philip use this trait to push
        his children to reach their full potential. He never gave up on my grandparents after
        they came out of surgeries instead he pushed them to do their rehab and eat in order
        to get back to themselves. He has encouraged others as well. When Philip was a
        teenager he babysat for a boy who had leukemia. Philip was there until the day
        before the boy died, trying to push him to fight. Since then Philip has always given to
        any sick parent or child in any way he can, often it has been money and done
        anonymously because he doesn't want the credit he just wants them to get better.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 62 of
                                       91




        In 2010 I gave birth to my eighth child. She was born with a congenital heart defect
        that was undetected prior to birth. I was mentally unprepared. I felt myself beginning
        to unravel. Philip saw an opportunity to help someone he loved. He called every day
        (whether I was in the mood or not). Every morning started with a 6am pep talk, to get
        up , take care of myself and to be the best mom to all my children. I wasn't surprised
        that Philip took time out of his busy life to call me because I knew that he would. I also
        didn't always feel like having a pep talk.. so I, often, didn't answer. Philip did not give
        up on me and he was worried, so he just got on a plane and showed up at the
        hospital instead! I got the message. Emma (my baby girl) died a little over eight
        months after she was born. I was a mess. Philips phone calls didn't stop. It was my
        first call almost every day until the day he was arrested.

        I don't know how many examples to give you but there is one other big one that
        shows how special Philip is. Philip is 2 years older then me. My first 2 years of high
        school we were inseparable. I was with him every day. we shared the same friends
        and liked the comfort of knowing the other one was always there. When Philip
        graduated it left me very lonely. It did not take long for me to have a boyfriend. Philip
        was not happy with the situation. He thought my boyfriend and I were too serious and
        he didn't like sharing my time when he was home. The summer after I graduated high
        school I found out I was pregnant. I was scared. Daniel ( my husband of 30+ years)
        was more scared. I knew I was keeping my baby regardless. Philip was right behind
        me. No judgement. No "I told you so". Just... What do you need? He was the one who
        gave my husband a pep talk before he walked down the aisle thirty years ago. He
        was the one who pushed me to finish school. He was the one who helped me get my
        first job. Philip is persistent and never gives up on anyone. Here I stand almost 31
        years later with an amazing husband, eight beautiful children (I had another after I
        lost Emma), and a community who sees me as someone to aspire to be. I do not
        know what would have been different if Philip hadn't supported me at a time when it
        was so desperately needed... but I do know that he always saw the potential in me
        and that was all he focused on.

        Sometimes a person is blind to those around them. Philip saw most people as what
        they could be. I do not know exactly what he was thinking in his business dealings or
        in the people he was associating with. I am writing you to ask for leniency when
        sentencing Philip. I believe he can be such a positive influence on so many people,
        and I believe he already a different man then the one who was arrested in 2016.
        Thank you for this opportunity to speak.
        Sincerely,
        Rebecca Weiss
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 63 of
                                       91




                                                    Michael Knopf




      5/10/2019

      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12-3
      Miami, Florida 33128

             RE:     United States v. Philip Esformes, et al.
                     Case No. 1:16-cr-20549-RNS

     Honorable Judge Scola,

     My name is Michael Knopf and I'm a mortgage lender in Chicago, IL. I've known Philip and the entire
     Esformes family for as long as I can remember. The Esformes family's connection with our family
     actually began when I was born. My parents bought our house 3 days after I was born, and that house
     was around the block from the Esformes family's home. Our families grew up together and have stayed
     close to this day. Yechiel (that's how we refer to Philip - by his Hebrew name) was the oldest of us all
     and a role model for us. He set the trends that we followed and is responsible for so much good that has
     come about.

     Our parents set a great example for us with regard to community service, charity and helping those in
     need in every way imaginable. When we were young and as we grew older, we emulated them, and we
     have all followed in their ways to the best of our abilities. As the oldest of the children, Yechiel was not
     only the first to follow, but he jumped in fully and with gusto. He followed in their ways from a young
     age, and his community service, charity, etc. has matched, or maybe even surpassed that of our parents.
     With such a good example fo r us to follow, we had it easy. Yechiel was and is a our peer, and to see a
     peer acting with such character and setting such a wonderful example, likely had an even larger impact
     on us to "do good" than even our parents' examples.

     There are many examples and stories that illustrate so much of Philip's wonderful character in so many
     areas. And I'm confident that many others have mentioned these to the court. With such great
     character and so many positive qualities, what stands out to me about Philip has always been his ability
     to influence us all to be better.

     Your Honor, I ask you to please consider the most lenient possible sentence in your just decision.

     Respectfully,



     �
     Michael Knopf
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 64 of
                                       91




                      EMPLOYEES
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 65 of
                                       91




      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12- 3
      Miami, Florida 33128




      Re: United States v. Philip Esformes, et al.
          Case No. 1:16-cr-20549-RNS



      Dear: Judge Scola,

      My name is Francisco Quintana; I have known Philip Esformes for a little over 16 years. I started
      working for Philip in 2003 at Harmony Health Center as a Floor Tech for Housekeeping. In plain
      English, I use to buff the floors. I was a young single father with no education really and I was
      headed nowhere fast. My future was not bright and I had no plans, I just knew that I wanted
      more for my son and myself. Meeting and working with Philip was my saving grace, he took me
      under his wing and gave more opportunities than I ever thought possible. He was my mentor
      and my friend. Today I am a Nursing Home Administrator. I have a future, a career and a
      family. I know I worked hard to get to where I am but none of it would have been possible with
      Philip Esformes, instead of ending up a statistic I ended up a success. That's who Philip
      Esformes is, a facilitator of good, he was always there to lend to hand to anyone who needed it.
      He helped so many people achieve their dreams, he helped people become nurses and
      administrators, when residents at Oceanside wanted to get married he made their wedding
      possible, when his employees had deaths in their families he would help with the funerals and
      when my youngest son was born and had complications and had to remain in NICU for over a
      month Philip called me daily to see how he was doing and arranged for me to have whatever
      time I needed off so that I can be with my family. I could sit here and fill pages naming all the
      kind things he has done. People have tried to paint Philip as a Monster a Tyrant who only cared
      about Money and business, but that is not who he is. Philip is kind; he is caring and above all he
      is all about family, not just blood family his work family as well; because when you work with
      Philip that is what you are, Family. These past years have been filled with a horrible void in so
      many of our lives, his presences is missed. Judge Scola I know you have a great task before you
      but I beseech you please be lenient when handing down his sentence. Thank you kindly for your
      attention.


      Sincerely,   rA('J;f­
      Francisco �ta�a
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 66 of
                                       91




    May 10, 2019


    Honorable Judge Robert N. Scola
   United States District Court
   400 North Miami Avenue, Room                    12—3

   Miami, Florida 33128

   RE:          United States   v.      Philip Esformes
   Case No. 1:16~cr—20549~RNS


   Your Honor,


   I       am               show my support for Philip Esformes. had the pleasure
                 writing this letter     to                                                 I



   of working for Mr. Esformesfor over fourteen years. During all those years                    I




   personally witnessed him help multiple people in many ways. Not only did he
   always make himself available to                staff to discuss any problems in their personal
   lives, but he was always there to               help in other ways as well. was involved and
                                                                                    I



   witnessed him helping staff with                unexpected funeral costs for family members,
   assisting with drug rehabilitation              for children of staff members and always made
   time to speak to an employee in need.


       I   was    very lucky to work closely with Philip on
                                                      daily basis. can honestly say
                                                                a               I




   that although he was demanding of perfection, will "never” have a better boss in
                                                                    I




   my life. Over the years truly grew to care for him deeply as an excellent human
                                          I




   being and one that always knew would be there for me and our residents. will
                                    I                                                                I




   always consider him a true friend and keep him in my prayers daily. These are a
   couple examples that come to mind in my personal life. When first began              I




   working for Philip, was just starting my master’s degree at Barry University. We
                                I



   had a difficult inspection going on at one of the facilities and that afternoon had               I



   a       final exam.
                 Although explained to my professor my situation at work, he
                                          I



   would not allow me to take my exam the following day. was very distraught,
                                                                            I




   thinking was going to fail my class. At the time was a working mom with three
                     I                                                  I




                                                                                                D005743
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 67 of
                                       91



   young daughters and was feeling overwhelmed at the thought of failing my class.
   Philip saw me very upset and personally contacted my professor to see if he
   would excuse me. When that didn’t work, he was kind enough to excuse me sol
   could go take my test. Iwill always be grateful for this act of kindness. He barely
   new   me atthe time and was not aware of my work ethic but let me go take my
   final when he needed me at work. On two other occasions Philip also showed me
   a great deal of kindness and understanding. In 2005 my husband became very ill

   and was hospitalized for over a month. He was in critical condition for a good
   part of that time and could not leave his bed side. At no time did Philip deduct
                              I




   my pay or any of my paid leave. In 2009 my father was diagnosed with leukemia
   and died in December of that year. lam an only child and have limited family
   support. Philip again paid for any time took off and did not deduct my pay.
                                           I




   Allowing me the freedom to care for my father without worry of me losing my
   po??on.

   I
    hope these examples show you an inkling of his kindness and caring for the
   people that worked for him. There are so many people that counted on him in
   many ways. Mostly his three children which he loves deeply, and am sure he
                                                                      I



   misses terribly. pray that God gives him the fortitude to get through this difficult
                          i



   and trying time. Thank you for allowing us to express in words what type of
   person Philip really is and how he has positively impacted so many lives.



   Sincerely,        .'
         y       .




                                                                              D005744
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 68 of
                                       91



      May 10, 2019

      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12-3
      Miami, Florida 33128

            Re:   United States v. Philip Esformes� et al.
                  Case No.1:16-cr-20549-RNS

      Dear Honorable Judge Robert N. Scola,

      My name is Marie Sandra Cange. I am a Licensed Practical Nurse and
      have been working as a nurse for the past 31 years. I had the pleasure of
      working for Philip for 7 years upon my relocation to Fl. In 2004, but due
      to some personal changes in my life I had to separate from the company
      of this wonderful man, and work closer to home. I would like to share
      with you that Philip is a great person and a caring owner of the
      Company. Philip cares for his patients/residents, their wellbeing and
      their environment, and always want the "BEST CARE "provided to them.
      He always makes sure that the facility have the tools, supplies, and
      equipment to care for his patients/residents, and will assist in any ways
      to maintain the "Highest Customer services". Our patients/residents
      themselves knew when Philip comes in the building, and will look for
      him to talk to him. This is the kind of man, Philip is. His philosophy:
      "Patient/resident comes first".

     I was always amazed and impressed by the level of care, attention that
     Philip personally gave to our patients/residents. On rounds on the units,
     Philip talks to the patients/ residents about the care provided, any
     concerns, and whatever needed to be addressed was done immediately
     if there was one. Philip cares about the well being of his clients and his
     staff. He took the time to talk to me and to get to know me as his
     employee. He is a good, honest, caring person, a son, a father, a great
     former boss, a friend, an uncle, a brother, a brother- in- law, a Good
     Samaritan and has touched so many lives in such a caring way that I
     can't find enough words to describe this man that I met in June of 2004
     as an employee in one of his facilities when I moved from New York.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 69 of
                                       91



     Philip is a former boss who has impacted my life in such a positive way
     that I continue to bring his name up in conversations with my family
     how caring and dedicated he is to his staff and clients.

     Thank you Honorable Judge Robert N. Scola for this opportunity to
     share the great experience that I had working for Philip.

     Sincerely,


     Marie Sandra C�e(LPN)


       �:fl
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 70 of
                                       91




   Honorable Judge Robert N. Scola
   United States District Court
   400 North Miami Avenue, Room 12-3
   Miami, FL 33128

   RE: United States vs. Philip Esformes
   Case No. 1:lGcr-20549 - RNS

   Your Honor,

   My name is Julie Capote and I have known Philip since 1996. I met Philip when I
   worked at a neighboring hospital to one of the facilities he owned. When I first
   met Philip, I thought he was pushy, all knowing and arrogant. After years of
   interacting and finally working for him as his admissions director in one of his
   buildings my opinion of him changed completely.

   I have never met and don't believe I will ever meet anyone like him ever again.
   can write pages and pages of all the many people I saw him help, be kind to, care
   about and mentor. I believe its best that I tell you how he helped me and my
   family. Even though I was his employee, I can honestly tell you that I always felt
   protected by Philip. I always knew that if he was in my life there was nothing that
   could happen to me or my family that he would not help me with.

   I have two daughters, my oldest is from my first marriage and has never received
   any assistance from her father. Thanks to Philip she got her first cell phone, first
   car and any time I needed help to pay her school he was always there. My
   youngest daughter wanted to do competitive cheerleading which is a very
   expensive sport. She was able to this thanks to Philip. His generosity made it
   possible, along with the words of encouragement at competitions.

   About 10 years ago my brother lost his business. He was broke and had
   tremendous debt. I went crying to Philip who told me there was no need to cry
   and offered my brother a job. The Philip I know, and love is a dedicated father, a
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 71 of
                                       91



   good friend, extremely hardworking, and always willing to help those he knows
   and cares for. He even helps strangers in need. I remember one day driving him
   to one of his nursing homes and him making me stop to give money to a man
   begging on the street.

   I am not trying to tell you Philip is perfect, but I can honestly tell you that the
   Philip I have known since 1996, is one that has demonstrated kindness and
   generosity to many. I for one have been blessed to have had him in my life. It is
   my sincere hope that this letter helps you in seeing who Philip Esformes has been
   to many and helps you in formulating a decision.

   Thank you for your time and consideration.

   Sincerely yours,
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 72 of
                                       91




       May 13 1 2019


      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12-3

      RE: United States vs. Philip Esformes
      Case No. 1:16cr-20549 - RNS

      Your Honor,

      It is with great pleasure that I write this letter about my former boss and friend,
      Philip Esformes. To know Philip is to know a human being with incredible
      qualities a kind giving men, but most important an excellent father to his three
      children. On a more personal note, when my brother suddenly passed away my
      family and I were not financially prepared to endure the cost of a funeral, thanks
      to Philip my brother had a dignified funeral. I didn't have to call Philip, he
      reached out to me and made himself available for whatever I needed.

      A year after my brothers passing my son was a victim of a terrible crime, my son
      was held at gun by two men that wanted my son to give them his gold chain, my
      son was shot in the back and was taken to the hospital in grave condition, the first
      person that went to my side at the hospital was Philip, he prayed with me and
      went into the ICU to my son's side and prayed with him as well. Philip told me
      that anything that I needed he was there for me. How do you thank someone
      that offers one such caring, friendship and generosity? You can thank that person
      by being there unconditionally in their time of need.

      Since
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 73 of
                                       91




                                                                                                  April 30, 2019

       Honorable Judge Robert N. Scola

       United States District Court

       400 North Miami Ave, Room 12-3

       Miami, Florida 33128



       Ref: United States v. Philip Esformes, et al.

           Case No. 1:16-cr-20549-RNS



               My name is Jacklyn Zapata. I worked for Philip Esformes from 03/01/2003 thru 07/22/2016 at
       Oceanside Extended Care Center as Business Office Manager/ HR Director. Philip was an exceptional
       person. For the thirteen years I worked for him, I was able to witness what a generous and
       compassionate man he was towards any human around him in distress.

               On July 15, 2015, my sister committed suicide at 38 yrs of age, and Philip reached out to me in a
       way that made me forever in his debt. He called me and told me whatever you need, as much time as
       you need, anything I can do, you just let me know. In 2007, he paid for my schooling to become a
       Licensed Practical Nurse, with no hesitation, because he was very pro people bettering themselves, and
       achieving lifelong goals. I saw him a countless times give money from his pockets to any of the residents
       that asked him for any money. He was just stick his hand in his pocket, and whatever bill came out, was
       what he gave, no questions asked.

                Philip Esformes is one of the most caring persons I have ever come in contact with. His devotion
       to bettering humans around him was inspiring. He is someone that I look up to as an overall great
       human being, a true role model of mines.




       Sincerely,

       Jacklyn Zapata
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 74 of
                                       91




       5-9-2019


       Honorable Judge Robert N. Scola
       United States District Court
       400 N. Miami Ave. Room 12-3
       Miami, Florida 33128


       Re:
       United States v. Philip Esformes, et.al.
       Case No. 1:16-cr-20549-RNS




       Dear Judge Robert N. Scola,



              My name is Aneta Mihale. I am writing on the behalf of Philip Esformes. I have worked and
       known Philip & his family for about 20 years. I wanted to tell you a little about him. I have worked for
       him & his family in this Nursing Home industry as a bookkeeper.



                 He is very dedicated to his residents, family & employee's. Always made sure his residents are
        provided with excellent care and service. Always made sure they were taken care of. His residents and
        their care always came first. He & his family always helped out in the community as much as they could.
        Donated to the less unfortunate, helped people when someone needed help when he could. He is a very
        kind and generous man. Always had a smile on his face that lit up a room when he walked in. The
       'residents love him. The community loves him. His friends & family love him. There are not a lot of
        people like this in this world and this is what we need more of. His dedication to the residents who
        entered his nursing homes was always #1. They always received the best care, always treated everyone
        like family. If it was a short term stay or long term stay these residents depended on him and he
        delivered 101%. Please see the man he really is and not what these accusations are of him.




       Thank You,
       Aneta Mihale
     Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 75 of
                                            91




                 Maria C Presmanes


                                    __

                 Honorable Judge Robert N. Scola
                 United States District Court
                 400 North Miami, Avenue, Room 12-3
                 Miam.i"FL 33i28 ...

                     Re:United States v. Philip Esformes
                        Case No. I :16-cr-20549-RNS




                 Dear Judge Scola,

                 I am writing this letter hoping that you can have some insight on the Philip Esfonnes that I
                 know. I have been an employee of Philip Esformes since July of 2000. It says a great deal when
                 you work for the same person for so many years, one of the main reasons was because I was
                 always treated with dignity and respect.

                               During the years that I worked with Mr. Esformes I had contact with him on a daily basis, this
                               daily contact afforded me opportunity to see first hand the kindness and generosity he displayed
                               not only to his employees, but to their families as well as to the residents in his facilities. I can
                               recall times when we walked into a building arid a resident complimented him on his baseball
                               cap and he would turn to me and say make sure you get him the same cap and deliver it to him.
                               I was also present when Philip purchased a facility that not only provided care to the elderly, but
                               also provided care to children. I saw Philip immediately buy new play mats, toys and made sure
                               those kids had everything they needed including gaming devices and ipads for the bigger kids.
                               More extraordinary than everything I mentioned was the fact that he helped with equipment,
                               modification of homes,_assistance with care, this \¥as provided to any parent that wanted their
. -·-· ..... -- . - ... - - --- i d.h�m�; bu" did '- h���. h -r�s�""u���s. � �<lk�                                                               = - . -- .
                               ch l            t nt         t e           t        r�p�-roi-;-h��l�hai�s or wid�n d����-�t��; -�- -    .·. · .
                               result many children returned home with their parent.

                 Philip has always been a very devoted father, always making his family as a priority from
                 making sure he was present all their doctors visits to not missing any school functions. Because
                 he was such a devoted father, he understood when we needed time off for our families and many
                 times called us to see if we needed any help.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 76 of
                                       91



      April 30,2019
      Page2


      I hope this letter serves to give you insight into the Philip Esformes that I know. Philip is a good
      person. Please Judge Scola have leniency.


      Respectfully,


      ��
      Maria C. Presmanes
       au Havens Cen er
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 77 of
                                       91




        From:            Michael Rosen
        To:              Marissel Descal zo
        Subject:         Letter for the Honorable Judge Robert N Scola
        Date:            Sunday, May 12, 2019 7:49:42 PM



        Honorable Judge Robert H. Scola
        United States District Court
        400 North Miami Ave
        Miami Florida 33138
        RE. United States V Phillip Esformes
        Case no. 1: l 6-cr-20549 RSN
        My name is Michael Rosen and I have had the privilege of working with Phillip Esformes for
        14 years in Chicago Illinois. During those years I have personally seen the generosity of Mr
        Esformes time and time again. Many situations come up within our community which requires
        people to step up and help those who do not have the means to raise their families although
        working two or three jobs. Holiday times is when I have also together with Mr Esformes
        handed out packages of food in order that families can enjoy the time together without being
        hungry. I can mention to the Honorable Judge many times Mr Esformes helped many of the
        residents that I was responsible for getting them clothing or paying for things as flowers to
        enhance their quality of life. He is truly a feeling individual who loves people and as long as I
        have known him able to give others a great sence of worth.
        The most memorable moments may I tell the Honorable Judge was when I lost my mother of
        blessed memories. When one passes in our religion we must mourn for 7 days. We cannot
        leave the house at all. Since my roots are from Miami Beach my mother was to be buried
        there.
        I remember that period of time which one feels very alone. Mr Esformes was a very busy man
        but he stopped his busy day to pay his respects to me and my mother. He arrived at the house
        where my brothers and I were mourning and sat down and spent time comforting me and my
        brothers. He understood and felt our sorrow by just being there. He listened patiently as I
        described my mother and comforted me by saying that I am very much like her.
        That time of sorrow showed me how much Mr Esformes truly gave of his heart to others. I
        don't know if the Honorable Judge still has his mother in the world with him to understand
        how difficult it is to loose one's mother. But it is a very difficult loss and he helped me through
        it.
        I request from the Honorable Judge to have the utmost compassion on Mr Esformes as I
        believe that he has shown countless times compassion for mankind as a whole.
        Respectfully,
        Michael S.Rosen


        CONFIDENTIALITY NOTICE: The content of this message and any files transmitted with it
        is a confidential and proprietary business communication, which is solely for the use of the
        intended recipient(s) and legally protected from disclosure by the Health Insurance Portability
        and Accountability Act ("HIPAA"). Any use, distribution, duplication or disclosure by any
        other person or entity is strictly prohibited. If you are not an intended recipient or this has been
        received in error, please notify the sender and immediately delete all copies of this
        communication. If you have received this transmittal in error, please notify the sender
        immediately at (847) 262-3800 ext. 113 or by return e-mail.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 78 of
                                       91




                       April         30th,   2019




                       Honorable Judge Robert N. Scola
                       United States District Court                                                           '


                       400 North Miami Avenue, Room i2-3
                       Miami, Florida 33218


                      Re:             United States v. Philip Esformes, et al.
                                      Case No. I:I6=—er~20549—RNS


                      Dear Honorable Judge Robert N. Scola,

                      My name is Janice Wright, a Food Service Director                   at    Harmony Health Center, located at 9820
                      N. Kendall Drive, Miami, Florida.
                      The purpose of this letter is to provide a character reference for Mr.
                                                                                              Philip Esformes, whom I
                      have known as an employee and friend for a period of 18 years. About 15 years
                                                                                                           ago Mr. Philip
                      Esformes reached out to me in a time of need when I was traveling 4 hours (Sam                    __
                                                                                                             9am) every
                      morning from my home to work and then another 4 hours from work to home. Phiiip heard of
                      my transportation problem, did not ask me any questions but went ahead and made arrangements
                      for me to be able to use a company vehicle to get to and from work. I will
                                                                                                     always be grateful for
                      the act of kindness that he showed towards me. He                  life
                                                                            changedmy         and  my relationship with
                      him continued to grow stronger and stronger as I realized that he truly cared for the
                                                                                                              well-being of
                      his employees.



                      I love. admire and greatly care very deeply for Phiiip. I can con?rm that in all the time I have
                      known him, he has been very reliable, trustw0rthy and kind. A man I have great
                                                                                                         respect for.



                      My prayer is that you will grant him               an   opportunity for   a   second chance.




              f
                  /Sincerely,
                            1
                                                .
                                                    f‘
                                                               /r
                                                                    ,.




          g                     ',
                                                         ”a“

      j

                                     M
  f                    -

                       .«                            I



                                      e
  t                    it
  x.u.“           a




                      Janice Wright




                                                                                                                              YYYOOO653
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 79 of
                                       91



                                                        Kathy J. Abello




    April 29, 2019
    Honorable Judge Robert N. Scola
    United States District Court
    400 North Miami Avenue, Room 12-3
    Miami Florida, 33128
    Re: United States v. Philip Esforn1es, et,al.
        Case No. 1:16-cr-20549-RNS
    Dear Judge Scola,
    I am writing this letter on behalf of Philip Esforn1es, who is facing sentencing on June 5, 2019. This letter is to allow
    you to learn about the Philip Esformes I know as opposed to the infonnation provided by the government during his
    trial.
    I first met Philip Esformes in August of 2000, when Philip and his father purchased the facility in which I worked.
    Immediately, Philip and his father both invested their time, money, and knowledge with improving not only the
    physical environment but also in improving the level of care provided to the residents. Since August of 2000, it was
    standard procedure to see Philip in our facility at a mini.mum of four times a week to ensure the care and services
    provided to our residents met the standards of care. During his visits Philip would make rounds, checking each room
    in the facility and would address any issues found in1mediately. As the Director of Nursing of Fair Havens Center,
    Philip would call me daily to see how everything in the facility was and if there was anything I needed in addition to
    his visits where we would round the facility together. Philip always ensured the residents, family members, and staff
    were happy and satisfied.
    I enjoyed working with Philip Esformes. He always addressed any suggestions or issues I brought to his attention.
    Philip was always available and was very easy to approach. One time during my career when I became ill and
    required surgery, Philip made a point to call be before my surgery, prayed for me during my surgery and followed
    up on my progress daily until I was back to work.
    As a family man, Philip always put his children first. It was not uncommon to hear Philip making their doctor's
    appointments when sick. He was also the one that would rearrange his schedule to make sure he brought them
    personally to the doctor. He always attended his children's school functions and always made a point to praise them
    when they did well in school.
    I hope this letter gives you insight into Philip Esfonnes and assists you with in deciding his sentencing. Please have
    leniency, Philip is a good man.


    Respectfully,




    Kathy J. Abello, RN
    Director of Nursing Services
    Fair Havens Center
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 80 of
                                       91



 May 14, 2019



 Magistrate Judge Scola
 Miami, Fl 33132

 Re: Philip Esformes


 Your Honor:

 I am writing this letter to show my support for Philip Esformes. I have known Philip for more than five
 years now. I am a Director of Nursing at one of his facilities and since I have worked for him, I have
 known him to be a dedicated operator. He is committed to his profession and expects the same
 commitment from staff. Almost every day I can expect to receive a call from him regarding the status of
 the building with concern for the staff and residents. He is always making sure we are doing our best
 and the residents have what they need.

 There has not been a time when I have asked for something that I felt would improve the quality of life
 for our residents that he hasn't provided. He also makes sure that the staff has the necessary equipment
 and supplies to perform their work at the highest level possible. He visits the facility on a weekly basis
 to ensure this in person. He walks the entire building himself pointing out anything he feels needs
 correcting or improvement and makes sure that it is corrected. This is the dedication to the care of the
 residents that he has exhibited at every interaction I have had with him.

Philip is a man that expresses his love for his family and faithfulness to God. He always sets time aside
for prayer and is respectful of the beliefs of others. His love for his staff and compassion for his residents
are like no other operator I have known. He is truly dedicated to ensuring the staff provides excellent
care to our residents and he has been supportive of every effort that I have made to make North Dade
Nursing a strong, caring environment for staff and residents.

I understand the seriousness of the charges against him and would never downplay that. He provided
services to so many indigents, disabled, and ill individuals and a lot of times at his own expense and his
other offenses do not involve care issues. I am asking the courts to consider this service to the community
and grant him leniency in his sentencing.




JJ���
Carla Bontemps
Director of Nursing
North Dade Nursing and Rehab
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 81 of
                                       91




       April 30th, 2019




       Honorable Judge Robert N. Scola
       United States District Court
       400 North Miami Avenue, Room 12-3
       Miami, Florida 332 I 8


       Re:    United States v. Philip Esformes, et al.
              Case No. 1:16-cr-20549-RNS


       Dear Honorable Judge Robert N. Scola,
       My name is Sherry Solte. I am a dietary technician and have been working in this capacity at
       Harmony Health Center for the past 14 years. I came to know Philip Esformes back in 2005
       when he bought the facility. Philip was there for me when my husband died in 2008. Since I did
       not have money to bury him, Philip gave me $1,000.00 to bury him. He even said he would say
       a prayer for me that you say when someone dies in the Jewish religion. After my husband died,
       Philip would always ask me how I was doing.
       Whenever a Jewish holiday would come, he would always wish me a happy holiday.


       Thank you for your time.




       Sincerely,



     ;///----
       Sherry Solte
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 82 of
                                       91




      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue, Room 12- 3
      Miami, Florida 33128




      Re: United States v. Philip Esformes, et al.
          Case No. 1:16-cr-20549-RNS




      Dear: Judge Scola,
      My name is Elanye Toledo, I am currently the Director of Nursing at Fountain Manor Health and
      Rehabilitation Center. I have had the great pleasure of knowing Philip Esformes for over eight years. I
      first met Philip when I was the 3pm to 11pm Supervisor at Harmony Health Center. On many occasions I
      saw Philip come into the building always doing rounds, checking resident's rooms, equipment, supplies,
      and the cleanliness of the building and of the residents. The appearance of his residents and their
      overall well-being was always his number one concern; he always wanted the best for his resident and
      made sure that their home (not his business) was clean, friendly and welcoming. As an employee at his
      facilities I was never made to work without supplies or the appropriate help. If there was something we
      needed we got it, our residents never went without and we his staff never went without. Philip was
      great boss, he was always kind and always pleasant. He was a constant presence in the nursing home
      always striving to better the conditions of his facilities no matter how small. Phillip Esformes is a great
      person, a person to whom I owe so much. I will forever be grateful for the opportunities he gave me,
      because of him I am able to serve the sick and help better the lives of my residents. Please have
      leniency when the time comes to hand down his sentence.




      Sincerely
     E�- c?._c;> �/I_,) C>O,,.-<_;,
      Elayne Toledo
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 83 of
                                       91




       May, 1 2019


       To The Honorable Judge Robert N Scola
       United States District Court
       400 North Miami Ave Room 12-3
       Miami Fl,33128

       Regarding:United States vs Philip Esformes, et al.
       Case# 1:16-cr-20549-RNS



          At the time of Phillip Esformes’ incarceration my consultant team, consisting of Nurses, a Dietician, a
       House keeping Director and a Maintenance Director were invited to oversee and help manage his
       nursing facilities in the Miami area. The dedication and loyalty of the employees to Phillip Esformes was
       evident by the care they provided to the Residents. It was a pleasure working with the facilities for the
       past 34 months as they continued to provide the Quality of Care that Phillip would have expected and
       commanded on a daily basis. The employee support and loyalty continued to be obvious during the trial
       as numerous employees attended hearings at the courthouse on their days off, in hopes of having their
       lives return to normal. I heard multiple stories from employees of the kind things Philip did to help
       them and their families survive in this world.

       My personal relationship with Phillip Esformes was minimal; however, my working relationship with him
       reflected a driven individual bound and determined to succeed in the skilled nursing/long term care
       industry. His goal was to provide quality of care for all individuals in need of care.

       It was obvious he wanted to provide Quality of Care for every walk of life especially for those less
       fortunate. Through the process, it was apparent that some of Phillip’s closest allies in the business world
       took advantage of his good will.

          As a result of this situation, I had time to meet and get to know two of Philip’s children. Both
       attended as many hearings as they could to be supportive of their father. It was difficult to see the pain
       that they were carrying, but it was also obvious that they believed in their Father.

       With Hope and Prayer that justice is serviced on Phillip Esformes’ behalf , I thank you for taking the time
       to read this letter.



       With All Due Respect,



       Jill Tapia, RN
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 84 of
                                       91


    Deneise Dewar-Tapper




    May61 2019


    Honorable Judge Robert N. Scola
    United States District Court
   400 North Miami Avenue1 Room 12�3
    Miami1 Florida 33128
    Re: United States v. Phlllp Esformes, et al.

         Case No. 1:16-cr-20549�RNS



    Dear Judge Scola
             I am a Registered Nurse and have worked as a Director of Nursing for the past five years In a
   Skilled Nursing Facility. I've had the opportunity to work with Mr Philip Esformes as an employee for five
   years. He is a very kind, generous and caring person . Whenever he would come into my facility where I
   was in charge of the Nursing Department I would personally do rounds with him of the entire facility to
   ensure that the residents were clean, dressed appropriately, very well taken care of and we had
   adequate supplies that were needed for each resident. For residents that didn't have any family or
   monetary funds he would provide money to buy clothing, cigarettes and any other necessities that were
   needed. He would always ask if there was anything that the facility and/or residents needed that we
   didn't have and he would provide it without any hesitation. In May of 2016 for Nurses Week and
   Nursing Home Week, the activities that we had for the residents and staff consisted of a different
   activity every day including Zumba, Mariachi Band, South Beach Tour for the residents with a stop for ice
   cream, breakfast, lunch, raffles with prizes and also gift bags with treats for all the Nurses to show
   appreciation for their hard work. It was such an amazing experience that staff and family members
   spoke about it for quite sometime expressing how grateful and thankful they were for the experience
   Mr Esformes has personally been a compassionate, kind, loving, caring and tremendous help to me and
   my sons in times of need . There was a point in time when I was going through a very difficult phase and
   didn't know what to do or where to turn, I spoke to him about my problems which I normally don't do as
   I'm a very private person and he says to me ' Nelse don't worry I'll help you just let me know whatever
                                                   1



   it is you need". These instances, among many others are indicative of Mr Esformes reputation for
   generosity, helpfulness to not only residents but also to his staff.
          e
  � l¥-;-� J
 (���e\,la��pper
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 85 of
                                       91




May 9th , 2019




Magistrate Judge Scola

Re: Phillip Esformes

Your Honor:

This letter is in support of Philip Esformes. I have known Philip for over five years and in that time, I
have seen his dedication not only to the residents in our facility but also the staff I have worked in the
nursing home field in different capacities for more than 10 years and have never encountered an operator
that showed as much care as him. Philip visits the facility at least twice a week and does rounds to make
sure the staff has everything we need for our residents and that the facility is clean and well maintained
for the residents that live here.

The Philip that I have come to know is a compassionate, caring, and religious man. He asked us how we
were doing and when I was facing difficulties in my family life Philip's advice to me was not of a
materialistic or self-centered nature, his advice to me was to "pray and be strong". He is dedicated to his
faith and family and shows that dedication wherever he goes. He was always speaking highly of his
family especially his children. Always speaking about how his daughter kept him looking nice or his
son Mo was doing well in college and his son Jack's basketball games. This is the true Philip Esformes
a person of faith, compassion, and dedication to family. I truly believe he regrets the circumstances that
led him to be where he is today and what he has put his family through.

He was dedicated to making sure that our facility is well staffed, well maintained, and the residents are
well cared for. He is insistent on the staff doing what is right for each resident and providing the highest
level of care possible. I know I have never worked as hard and with so much love and dedication because
this is the type of example I see from Philip.




Vonnesha Hannah
Admissions
North Dade Nursing & Rehab.
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 86 of
                                       91




         RELIGIOUS LEADERS
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 87 of
                                       91


                                         Rabbi Shmuel L. Schuman




    May 3, 2019

    Honorable Judge Robert N. Scola
    United States District Court
    400 N. Miami Ave, Room 12-3
    Miami, Florida 33128

            Re:     United States vs. Philip Esformes, et al,
                    Case No. 1 :16-cr-20549-RNS

    To the Honorable Judge Scola,

    My friendship with Philip Esformes spans 35 years, beginning when we attended high school together.
    We shared a love of basketball, hanging out with friends, and Torah study. We remained connected
    after graduation and roomed together during college. When I moved to Chicago from Baltimore in 1995,
    he welcomed my family and me and helped us adjust to our new home. Over the years, I grew close to
    his parents and paternal grandparents as well.

    Philip is a caring, compassionate and generous person. He is a loyal friend to me and so many of our
    peers. Whenever I needed help or advice, he was always there for me. He lent me his car when I
    needed one and helped me with funding for a down payment when I bought my house.

    Philip comes from a family dedicated to helping people in need. The Esformes family has donated time
    and resources to many organizations and individuals alike. Philip has carried on that tradition. I
    remember when we were in college how he helped many people. There was one particular story that
    sticks out in my memory. One person who was having a hard time finding himself and figuring out what
    he wanted to do with his life. That person told me that he reached out to Philip for help since he felt, as
    so many others did, that Philip was personable and approachable. I recall another time, when a friend
    was going through a hard time financially and Philip helped him get back on his feet. These are just a
    few examples.

    I acknowledge that my friend Philip has made mistakes in recent years, but I want you to know that, not
    so deep down, he is a very good person with good values. I know that he is remorseful and when given
    a fresh start, he will make very good decisions and will do a tremendous amount of good for the world.
    His rehabilitative potential is very great. In all the years I have known him, he was always receptive to
    constructive criticism and was intellectually honest.

    I implore you to grant him the minimum sentence appropriate for his conviction. I am confident that he will
    change his ways for the better and will be a model citizen.

    Sincerely,




    Rabbi Shmuel L. Schuman
    Chancellor
    Hebrew Theological College
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 88 of
                                       91


                                  lN�,, .l   1irtN     l'�'.l::l
                            Rabbi Binyomin Ahron Neuman

                                                                            April 5, 2019
      Honorable Judge Robert N. Scola
      United States District Court
      400 North Miami Avenue , Room 12-3
      Miami, Florida 33128
      Re:   United States vi Philip Esformes, et al.
            Case No. 1:16-cr--20549-RNS

      Honorable Judge,
      My name is Rabbi Binyomin Ahron Neuman. We have never met personally, but
      I did have the opportunity to see you preside over one of the hearings in this case.
      Although I live in Chicago and have a busy schedule, I flew down to Miami for
      the day to give support to Philip and his family during the hearings. I wanted to
      do this because Philip has always been a very giving person. In his own quiet way
      he has helped many people in his community and beyond. I know that he has a
      close relationship with his family, and he is commited to their well being. Philip's
      love for his parents and children knows no bounds.
      Over this difficult period of his life I have have been corresponding with Philip,
      and we have built a strong bond through letter writing. We have become very
      close, and he has shared with me many of his inner feelings. He has done much
      soul searching and has found himself very committed to the service of our
      Creator. His pure and honest approach to life today has made him a person who
      will in the future, G-d willing, bring help and support to his friends, his
      community, and to whomever he will come in contact with. His sincere desire to
      grow spiritually through positive and benevolent activities has brought me to
      respect him greatly.
      Bearing in mind all of the above, I beseech the Honorable Judge to give the most
      lenient sentence the court considers to be appropriate. I believe that Philip has a
      productive life ahead of him, helping, supporting and inspiring his beloved family,
      close friends, the members of his community and those he will come in contact with.
      I am inspired by his strength of character during this difficult time.
      Thank you for taking the time to read my letter. May you be blessed from Above for
      all that you do for our great nation, the United States of America.

      Sincerely,
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 89 of
                                       91

    From:            Don Well
    To:              Marissel Descalzo
    Subject:         Fwd: Philip Esformes
    Date:            Sunday, May 5, 2019 2:56:10 AM




    Resending Fridays email incorrectly sent-dw
    Sent from my iPhone

    Begin forwarded message:


           From: Don Well <donwell613@gmail.com>
           Date: May 3, 2019 at 2:11:28 PM GMT+3
           To: mdescalzo@tachibronis.com
           Subject: Philip Esformes



           Honorable Judge Robert N. Scola
           United States District Court
           400 North Miami Avenue Room 12-3
           Miami, Florida 33128

           Re: United States v.Philip Esformes et
           al
           Case No. 1:16-cr-20549-RNS

           Dear Judge Scola,

           There is no way I can summarize, for the Court, in a few words, how far back my
           close relationship with Philip Esformes and his extended family reaches. But I
           shall try.

           Nor can I convey to you in a few words why I think my opinion ought to make a
           difference in your deliberations. But I shall try.

           Finally, there is no key, no formula-magic or otherwise-to present a brief yet
           effective plea for clemency on behalf of Philip. But I shall try.

           At one time, I taught Philips father and his mother in junior and senior high
           school classrooms. The subject matter in all instances focused on religion, Bible,
           and ethics. I can testify to their zeal and sensitivity in observing the social
           commandments governing the interaction of man and his fellow man. They were
           caring and committed Orthodox Jews as children and they grew into caring,
           committed, kind and philanthropic adults-renowned for their extraordinary
           generosity and compassion. Philip was raised in this home.

           Years later, Philip studied in an elite rabbinic high school and college over which
           I was privileged to preside. I watched him during these formative years and
           remember reflecting that "the apple doesn't fall far from the tree!" He, like his
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 90 of
                                       91

         parents, was invariably kind and friendly, loyal and caring, charitable and
         devoted-to his classmates, to his friends, and to his teachers.

         But please don't misunderstand. Philip was a normal youngster. He got into
         trouble occasionally. (In a sixty year career in education I have often observed
         that if a child is "perfect," i.e. presents no problem, then there is a problem!)
         There were times when Philip stayed on the basketball court too long, or came
         late to class, or overstepped his boundaries here and there. However, the single
         most salient characteristic one noted in his personality was his "correctibility;" he
         was quick to feel remorse, to correct his behavior to repair the damage- and
         especially to forgive others and help them set things right. He had an exquisite
         sense of right and wrong and the balance between them. He was always capable
         of correcting his path, sincerely and reliably. Disciplining him was a labor of love.
         Effort invested bore fruit and the responsive Philip was a joy to teach. I speak
         now not only for myself but for several instructors who shared this identical
         .        .
         1mpress1on.

         Why should my opinion count? In my view, the court ought to value that one
         attribute I have so briefly sketched above. To the extent that Philip has ignored or
         violated laws and conventions, there is no doubt in my mind that the Philip I
         know has fully absorbed and confronted the gravity of his behavior. He has an
         enormous capacity for virtue and growth. Anyone who knows him well, will
         confirm that when he feels remorse and knows where and why he went wrong, the
         Court will never find him to be a repeat offender.

         May I humbly suggest therefore that this is the key. The magic formula for
         dealing with precisely this kind of individual in this kind of situation, is through a
         show of clemency. Society and mankind, and a chastened and rehabilitated Philip
         Esformes, will benefit most if we seek this goal in the pursuit of Justice.

         Respectfully yours,

         Rabbi Dr. Don Well
         President Emeritus,
         Hebrew Theological College
         Former Dean, Dept. Of Jewish Studies
         Yeshiva university
         Former Executive Vice President
         Board of Jewish Education of
         Greater New York




         Sent from my iPhone
Case 1:16-cr-20549-RNS Document 1377-1 Entered on FLSD Docket 09/10/2019 Page 91 of
                                       91




                                         Rabbi Yaakov Robinson
                                              .




       Honorable Judge Robert N. Scola
       United District Court
       400 North Miami Avenue, Room 12-3
       Miami, Florida 33128

                Re:    United States v. Philip Esformes, et al.
                       Case No. 1:16-cr-20549-RNS


       To the Honorable Judge Scola,

       I am writing on behalf of a dear friend Philip Esformes. I have known Philip my entire life and In
       four different capacities. First I kney.; him as a family friend, then as my best friend's older step­
       brother, then as my brother's first cousin through marriage and then finally as a community
       leader.

       Although each relationship highlighted a different facet of his personality, the common thread
       that wove through all of them is that he was always someone that I looked up to and that I
       looked forward to opportunities to be together with him. Philip has deep ties in the Miami and
       Chicago communities and he has a large close-knit family and has made a significant difference
       In so many people's lives.

       This unfortunate stage of his life has-certainly been a painful chapter for all of his family and
       friends. They miss him personally and they miss the positive contributions that he makes both
       individually and communally. I, as I am sure many others, are reaching out to plea for leniency
       in his sentencing. Any leniency would not only benefit him, but would make a difference to
       hundreds if not thousands of others.

       Thank you for your consideration of this matter.

       Sincerely,

         ;:}ec�t�&�
       Rij1 Yaakov Robinson

       Rabbi,   Bels Medrash Mikor Hachaim, Chicago, IL
